 

Exhibit 10.3

[gaqppqbzz2px000001.jpg]

[gaqppqbzz2px000002.jpg]

STATE OF TEXAS

COUNTY OF TRAVIS

This CANCER RESEARCH GRANT CONTRACT (“Contract”) is by and between the Cancer
Prevention and Research Institute of Texas (“CPRIT”), hereinafter referred to as
the “INSTITUTE”, acting through its Chief Executive Officer, and Molecular
Templates, Inc., hereinafter referred to as the “RECIPIENT”, acting through its
authorized signing official.

RECITALS

WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE, Ch. 102, the INSTITUTE may make
grants to public and private persons in this state for research into the causes
and cures for all types of cancer in humans; facilities for use in research into
the causes and cures for cancer; research to develop therapies, protocols,
medical pharmaceuticals, or procedures for the cure or substantial mitigation of
all types of cancer; and cancer prevention and control programs.

WHEREAS, Article III, Section 67 of the Texas Constitution expressly authorizes
the State of Texas to sell general obligation bonds on behalf of the INSTITUTE
and for the INSTITUTE to use the proceeds from the sale of the bonds for the
purposes of cancer research and prevention programs in this state.

WHEREAS, the INSTITUTE issued a request for applications for RFA P-16-TXCO-2:
Texas Company Product Development Research Awards on or about January 2016.

WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE § 102.251, and after a review by
the INSTITUTE’s scientific research and prevention program committees, the
INSTITUTE has approved a Grant (defined below) to be awarded to the RECIPIENT.

WHEREAS, to ensure that the Grant provided to the RECIPIENT pursuant to this
Contract is utilized in a manner consistent with “Tex. Const. Article III,
Section 67 and other laws, and in exchange for receiving such Grant, the
RECIPIENT agrees to comply with certain conditions and deliver certain
performance.

WHEREAS, the RECIPIENT and the INSTITUTE desire to set forth herein the
provisions relating to the awarding of such monies and the disbursement thereof
to the RECIPIENT.

IN CONSIDERATION of the Grant and the premises, covenants, agreements, and
provisions contained in this Contract, the parties agree to the following terms
and conditions:

Article I

DEFINITIONS

The following terms shall have the following meaning throughout this Contract
and any Attachments and amendments.  Other terms may be defined elsewhere in
this Contract.

(1)Collaborator - any entity other than the RECIPIENT having one or more
personnel participating in the Project and (a) designated as a collaborator in
the application submitted by the RECIPIENT requesting the Grant funds awarded by
the INSTITUTE, or (b) otherwise approved in writing as a collaborator by the
INSTITUTE.

1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(2)Contractor - any person or entity, other than a Collaborator or the RECIPIENT
(or their respective personnel), who is contracted by the RECIPIENT to perform
activities for the Project.

(3)Equipment - an article of tangible, nonexpendable personal property having a
useful life of more than one year and an acquisition cost of $5,000 or more per
unit.

(4)Grant - the funding assistance authorized by TEX. HEALTH & SAFETY CODE, Ch.
102 in the amount specified in Section 2.01 and awarded by the INSTITUTE to the
RECIPIENT to carry out the Project pursuant to the terms and conditions of this
Contract.

(5)Indirect Costs - the expenses of doing business that are not readily
identified with a particular grant, contract, project, function or activity, but
are necessary for the general operation of the organization or the performance
of the organization’s activities.

(6)Institute-Funded Activity - all aspects of work conducted on or as part of
the Project.

(7)Non-Profit Organization  - a university or other institution of higher
education or an organization of the type described in 501(c)(3) of the Internal
Revenue Code of 1986, as amended (26 U.S.C. 501 (c)(3)) and exempt from taxation
under 501 (a) of the Internal Revenue Code (26 U.S.C. 501 (a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

(8)Principal Investigator/Program Director - the individual designated by the
RECIPIENT to direct the Project who is principally responsible and accountable
to the RECIPIENT and the INSTITUTE for the proper conduct of the
Project.  References herein to “Principal Investigator/Program Director” include
Co-Principal Investigators or Co-Program Directors as well.  The Principal
Investigator/Program Director and Co-Principal Investigators or Co-Program
Directors are set forth on Attachment A.

(9)Project  - the activities specified or generally described in the Scope of
Work or otherwise in this Contract (including without limitation any of the
Attachments to the Contract) that are approved by the INSTITUTE for funding,
regardless of whether the INSTITUTE funding constitutes all or only a portion of
the financial support necessary to carry them out.

(10)Recipient Personnel - The RECIPIENT’s Principal Investigator/Program
Director and RECIPIENT’s employees and consultants working on the Project.

Article II

GRANT AWARD

Section 2.01Award of Monies.  In accordance with the provisions of this Contract
and any applicable agency administrative rules, the INSTITUTE shall disburse the
proceeds of the Grant to the RECIPIENT in an amount not to exceed $ 15,200,000
to be used solely for the Project.  This award is subject to compliance with the
Scope of Work and demonstration of progress towards achievement of the
milestones set forth in Section 2.02.  This Grant is not intended to be a loan
of money.

Section 2.02Scope of Work and Milestones.  The RECIPIENT shall perform the
Project in accordance with this Agreement and as outlined in Application
DP160071 submitted by the RECIPIENT and approved by the INSTITUTE.  The
RECIPIENT shall conduct the Project within the State of Texas with Texas-based
employees, Contractors and/or Collaborators unless otherwise specified in the
Scope of Work or the Approved Budget.  The INSTITUTE and the RECIPIENT hereby
adopt the terms of Attachment A in their entirety, incorporate them as if fully
set forth herein, and agree that the Project description, goals, timeline and
milestones included as Attachment A accurately reflect the Scope of Work of the
Project to be undertaken by the RECIPIENT (the “Scope of Work”) and the
milestones expected to be achieved.  RECIPIENT and the INSTITUTE mutually agree
that the outcome of scientific research is unpredictable and cannot be
guaranteed.  The RECIPIENT shall use commercially reasonable efforts to complete
the goals of the Project pursuant to the timeline reflected in Attachment A and
shall timely notify

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

the INSTITUTE if circumstances occur that materially and adversely affect
completion thereof.  Modifications, if any, to the Scope of Work must be agreed
to in writing by both parties as set forth in Section 2.06 “Amendments and
Modifications” herein.  Material changes to the Scope of Work include, but are
not limited to, changes in key personnel involved with the Project, the site of
the Project, and the milestones expected to be achieved.

Section 2.03Contract Term.  The Contract shall be effective as of December 01,
2016 (the “Effective Date”) and terminate on November 30, 2019 or in accordance
with the Contract termination provisions set forth in Article VIII herein,
whichever shall occur first (the “Termination Date”).  Unless otherwise approved
by the INSTITUTE as evidenced by written communication from the INSTITUTE to the
RECIPIENT and appended to the Contract, Grant funds distributed pursuant to the
Contract shall be expended no earlier than the Effective Date or subsequent to
the Termination Date.  If, as of the Termination Date, the RECIPIENT has not
used Grant money awarded by the INSTITUTE for permissible services, expenses, or
costs related to the Project and has not received approval from the INSTITUTE
for a no cost extension to the contract term pursuant to Section 3.11 “Carry
Forward of Unspent Funds and No Cost Extension” herein, then the RECIPIENT shall
not be entitled to retain such unused Grant funds from the INSTITUTE.  Certain
obligations as set forth in Section 9.09 of this Contract shall extend beyond
the Termination Date.

Section 2.04Contract Documentation.  The Contract between the INSTITUTE and the
RECIPIENT shall consist of this final, executed Contract, including the
following Attachments to the Contract, all of which are hereby incorporated by
reference:

(a)Attachment A – Project Description, Goals and Timeline

 

(b)

Attachment B – Approved Budget, including changes approved by the INSTITUTE
subsequent to execution of the Contract.

(c)Attachment C – Assurances and Certifications

(d)Attachment D – Intellectual Property and Revenue Sharing

 

(e)

Attachment E – Reporting Requirements

 

(f)

Attachment F – Approved Amendments to Contract, excluding budget amendments
reflected in Attachment B.

Section 2.05Entire Agreement.  All agreements, covenants, representations,
certifications and understandings between the parties hereto concerning this
Contract have been merged into this written Contract.  No prior contemporaneous
representation, agreement or understanding, express or implied, oral or
otherwise, of the parties or their agents that may have related to the subject
matter hereof in any way shall be valid or enforceable unless embodied in this
Contract.

Section 2.06Amendments and Modifications.  Requested amendments and
modifications to the Contract must be submitted in writing to the INSTITUTE for
review and approval (such approval shall not be unreasonably withheld.)
Amendments and modifications (including alterations, additions, deletions,
assignments and extensions) to the terms of this Contract shall be made solely
in writing and shall be executed by both parties.  The approved amendment shall
be reflected in Attachment A if it is change to the Scope of Work, or as part of
Attachment B if it is a budget amendment, or as part of Attachment F for all
other changes.

Section 2.07Relationship of the Parties. The RECIPIENT shall be responsible for
the conduct of the Project that is the subject of this Contract and shall direct
the activities and at all times be responsible for the performance of Recipient
Personnel, Collaborators, Contractors and other agents.  The INSTITUTE does not
assume responsibility for the conduct of the Project or any Institute-Funded
Activity that is the subject of this Contract.  The INSTITUTE and the RECIPIENT
shall perform their respective obligations under this Contract as independent
contractors and

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

not as agents, employees, partners, joint venturers, or representatives of the
other party.  Neither party is permitted to make representations or commitments
that bind the other party.

Section 2.08Subcontracting.  Any and all subcontracts entered into by the
RECIPIENT in relation to the performance of activities under the Project shall
be in writing and shall be subject to the requirements of this
Contract.  Without in any way limiting the foregoing, the RECIPIENT shall enter
into and maintain a written agreement with each such permitted Contractor with
terms and conditions sufficient to ensure the RECIPIENT fully complies with the
terms of this Contract, including without limitation the terms set forth in
Attachments C, D, and E.  The RECIPIENT agrees that it shall be responsible to
the INSTITUTE for the performance of and payment to any Contractor.  Any
reimbursements made by the RECIPIENT to a Contractor shall be made in accordance
with the applicable provisions of TEX. GOV’T. CODE, Ch. 2251.

Section 2.09Transfer or Assignment by the Recipient.  This Contract is not
transferable or otherwise assignable by the RECIPIENT, whether by operation of
law or otherwise, without the prior written consent of the INSTITUTE, except as
provided in this Section 2.09.  Any such attempted transfer or assignment
without the prior written consent of the INSTITUTE (except as provided in this
Section 2.09) shall be null, void and of no effect.  For purposes of this
section, an assignment or transfer of this Contract by the RECIPIENT in
connection with a merger, transfer or sale of all or substantially all of the
RECIPIENT’s assets or business related to this Contract or a consolidation,
change of control or similar transaction involving the RECIPIENT shall not be
deemed to constitute a transfer or assignment, so long as such action does not
impair or otherwise negatively impact the revenue sharing terms in Attachment
D.  Nothing herein shall be interpreted as superseding the requirement that the
Project be undertaken in Texas with Texas-based employees.

If the Principal Investigator leaves the employment of the RECIPIENT or is
replaced by the RECIPIENT for any reason during the course of the Grant with
someone who is not already designated a co-Principal Investigator in the
Application, the RECIPIENT shall notify the INSTITUTE prior to replacing the
Principal Investigator.  Written approval by the INSTITUTE is required for the
replacement of the Principal Investigator with someone who is not already a
co-Principal Investigator in the Application, which approval shall not be
unreasonably withheld, conditioned or delayed.

Section 2.10Representations and Certifications.  The RECIPIENT represents and
certifies to the best of its knowledge and belief to the INSTITUTE as follows:

 

(a)

It has legal authority to enter into, execute, and deliver this Contract, and
all documents referred to herein, and it has taken all actions necessary to its
execution and delivery of such documents;

 

(b)

It will comply with all of the terms, conditions, provisions, covenants,
requirements, and certifications in this Contract, applicable statutory
provisions, agency administrative rules, and all other documents incorporated
herein by reference;

 

(c)

It has made no material false statement or misstatement of fact in connection
with this Contract and its receipt of the Grant, and all of the information it
previously submitted to the INSTITUTE or that it is required under this Contract
to submit to the INSTITUTE relating to the Grant or the disbursement of any of
the Grant is and will be true and correct at the time such statement is made;

 

(d)

It is in compliance in all material respects with provisions of its charter and
of the laws of the State of Texas, and of the laws of the jurisdiction in which
it was formed, and (i) there are no actions, suits, or proceedings pending, or
threatened, before any judicial body or governmental authority against or
affecting its ability to enter into this Contract, or any document referred to
herein, or to perform any of the material acts required of it in such documents
and (ii) it is not in default with respect to any order, writ, injunction,
decree, or demand of any court or any governmental authority which would impair
its ability to enter into this Contract, or any document referred to herein, or
to perform any of the material acts required of it in such documents;

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(e)

Neither the execution and delivery of this Contract or any document referred to
herein, nor compliance with any of the terms, conditions, requirements, or
provisions contained in this Contract or any documents referred to herein, is
prevented by, is a breach of, or will result in a breach of, any term,
condition, or provision of any agreement or document to which it is now a party
or by which it is bound; and

 

(f)

It shall furnish such satisfactory evidence regarding the representations and
certifications described herein as may be required and requested by the
INSTITUTE from time to time.

Section 2.11Reliance upon Representations.  By awarding the Grant and executing
this Contract, the INSTITUTE is relying, and will continue to rely throughout
the term of this Contract, upon the truthfulness, accuracy, and completeness of
the RECIPIENT’s written assurances, certifications and
representations.  Moreover, the INSTITUTE would not have entered into this
Contract with the RECIPIENT but for such written assurances, certifications and
representations.  The RECIPIENT acknowledges that the INSTITUTE is relying upon
such assurances, certifications and representations and acknowledges their
materiality and significance.

Section 2.12Contingent upon Availability of Grant Funds.  This Contract is
contingent upon funding being available for the term of the Contract and the
RECIPIENT shall have no right of action against the INSTITUTE in the event that
the INSTITUTE is unable to perform its obligations under this Contract as a
result of the suspension, termination, withdrawal, or failure of funding to the
INSTITUTE or lack of sufficient funding of the INSTITUTE for this Contract.  If
funds become unavailable to the INSTITUTE during the term of the Contract,
Section 8.01(c) shall apply.  For the sake of clarity, and except as otherwise
provided by this Contract, if this Contract is not funded, then both parties are
relieved of all of their obligations under this Contract.  The INSTITUTE
acknowledges and agrees that the Project is a multiyear project subject to
Tex.  Health & Safety Code, Ch. 102, Section 102.257.

Section 2.13Confidentiality of Documents and Information.  In connection with
work contemplated for the Project or pursuant to complying with various
provisions of this Contract, the RECIPIENT may disclose its confidential
business, financial, technical, scientific information and other information to
the INSTITUTE (“Confidential Information”).  To assist the INSTITUTE in
identifying such information, the RECIPIENT shall mark or designate the
information as “confidential,” provided however that the failure to so designate
does not operate as a waiver to protections provided by applicable law or this
Contract.  The INSTITUTE shall use no less than reasonable care to protect the
confidentiality of the Confidential Information to the fullest extent
permissible under the Texas Public Information Act, Texas Government Code,
Chapter 552 (the “TPIA”), and, except as otherwise provided in the TPIA to
prevent the disclosure of the Confidential Information to third parties for a
period of time equal to three (3) years from the termination of the contract,
unless the INSTITUTE and the RECIPIENT agree in writing to extend such time
period, provided that this obligation shall not apply to information that:

 

(a)

was in the public domain at the time of disclosure or later became part of the
public domain through no act or omission of the INSTITUTE in breach of this
Contract;

 

(b)

was lawfully disclosed to the INSTITUTE by a third party having the right to
disclose it without an obligation of confidentiality;

 

(c)

was already lawfully known to the INSTITUTE without an obligation of
confidentiality at the time of disclosure;

 

(d)

was independently developed by the INSTITUTE without using or referring to the
RECIPIENT’s Confidential Information; or

(e)is required by law or regulation to be disclosed.

The INSTITUTE shall hold the Confidential Information in confidence, shall not
use such Confidential Information except as provided by the terms of this
Contract, and shall not disclose such Confidential Information to third parties
without the prior written approval of the RECIPIENT or as otherwise allowed by
the terms of the Contract.  Subject

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

in all respects to the terms of this Contract and the TPIA, the INSTITUTE has
the right to use and disclose the Confidential Information reasonably in
connection with the exercise of its rights under the Contract.

In the event that the INSTITUTE is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process by a court of
competent jurisdiction or by any administrative, legislative, regulatory or
self-regulatory authority or entity) to disclose any Confidential Information,
the INSTITUTE shall provide the RECIPIENT with prompt written notice of any such
request or requirement so that the RECIPIENT may seek a protective order or
other appropriate remedy.  If, in the absence of a protective order or other
remedy, the INSTITUTE is nonetheless legally compelled to make any such
disclosure of Confidential Information to any person, the INSTITUTE may, without
liability hereunder, disclose only that portion of the Confidential Information
that is legally required to be disclosed, provided that the INSTITUTE will use
reasonable efforts to assist the RECIPIENT, at the RECIPIENT’s expense, in
obtaining an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.  To the
extent that such Confidential Information does not become part of the public
domain by virtue of such disclosure, it shall remain Confidential Information
hereunder.

Article III

DISBURSEMENT OF GRANT AWARD PROCEEDS

Section 3.01Payment of Grant Award Proceeds.  The INSTITUTE will advance Grant
award proceeds upon request by the RECIPIENT, consistent with the amounts and
schedule as provided in Attachment B.  If the RECIPIENT does not request or the
Oversight Committee does not authorize advancement of funds for some or the
entire Grant award proceeds, disbursement of Grant award proceeds for services
performed and allowable expenses and costs incurred pursuant to the Scope of
Work will be on a reimbursement basis.  To the extent that completion of certain
milestones is associated with a specific tranche of funding as reflected in the
Scope of Work, those milestones shall be accomplished before funding may be
provided for next tranche of funding.  The INSTITUTE reserves the right to
terminate the Contract should a key milestone not be met.

Section 3.02 Requests for Reimbursement and Quarterly Financial Status
Reports.  If the RECIPIENT does not receive an advance disbursement of Grant
proceeds, the RECIPIENT’s requests for reimbursement shall be made on INSTITUTE
Form 269a (Financial Status Report).  If the RECIPIENT has elected to receive an
advance disbursement of Grant proceeds, RECIPIENT shall submit INSTITUTE Form
269a (Financial Status Report) to document all costs and allowable expenses paid
with Grant proceeds.  The RECIPIENT shall submit the INSTITUTE Form 269a
quarterly to the INSTITUTE within 90 days following the end of the quarter
covered by the bill.  A final INSTITUTE Form 269a shall be submitted by
RECIPIENT not later than 90 days after the Termination Date.  An extension of
time for submission deadlines specified herein must be expressly authorized in
writing by the INSTITUTE.

Section 3.03 Actual Costs and Allowable Expenses.  Because the Approved budget
for the Project(s) as set forth in Attachment B is only an estimate, the parties
agree that the RECIPIENT’s billings under this Contract will reflect the actual
costs and expenses incurred in performing the Project(s), regardless of the
Approved Budget, up to the total contracted amount specified in Section 2.01
“Award of Monies.” The RECIPIENT shall use Grant proceeds only for allowable
expenses consistent with state law and agency administrative rules.  Allowable
expenses for the Project(s) shall be only as outlined in the Approved Budget and
any modifications to same.

Section 3.04 Travel Expenses.  Reimbursement for travel expenditures shall be in
accordance with the Approved Budget.  Prior written approval from the INSTITUTE
must be obtained before travel that exceeds the amount included in the Approved
Budget commences.  Failure to obtain such prior written approval shall result in
such excess travel costs constituting expenses that may not be taken into
account for the purposes of calculating expenditure of Grant funds under this
Contract.

Section 3.05 Budget Modifications.  The total Approved Budget and the assignment
of costs may be adjusted based on implementation of the Scope of Work, spending
patterns, and unexpended funds, but only by an amendment to the Approved
Budget.  In no event shall an amendment to the Approved Budget result in
payments in

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

excess of the aggregate amount specified in Section 2.01 “Award of Monies” or in
approved supplemental funding for the Project, if any.  The RECIPIENT may make
transfers between or among lines within budget categories without prior written
approval provided that:

 

(a)

The total dollar amount of all changes of any single line item within budget
categories (individually and in the aggregate) is less than 10% of the total
Approved Budget;

(b)The transfer will not increase or decrease the total Approved Budget;

 

(c)

The transfer will not materially change the nature, performance level, or Scope
of Work of the Project; and

 

(d)

The RECIPIENT submits a revised copy of the Approved Budget including a
narrative justification of the changes prior to incurring costs in the new
category.

All other budget changes or transfers require the INSTITUTE’s express prior
written approval.  Transfer of funds between categories in the Project’s
Approved Budget may be allowed if requests are in writing, fit within the Scope
of Work and the total Approved Budget, are beneficial to the achievement of the
objectives of the Project, and appear to be an efficient, effective use of the
INSTITUTE’s funds.

Section 3.06Withholding Payment.  The INSTITUTE may withhold Grant award
proceeds from RECIPIENT if required Financial Status Reports (Form 269a) are not
on file for previous quarters or for the final period, if material program
requirements are not met and remain uncured after a reasonable time period to
cure, if the RECIPIENT is in breach of any material term of this Contract, or in
accordance with provisions of this Contract as well as applicable state or
federal laws, regulations or administrative rules, and the breach remains
uncured after a reasonable time period to cure.  The INSTITUTE shall have the
right to withhold all or part of any future payments to the RECIPIENT to offset
any prior advance payments made to the RECIPIENT for ineligible expenditures
that have not been refunded to the INSTITUTE by the RECIPIENT.

Section 3.07Grant Funds as Supplement to Budget.  The RECIPIENT shall use the
Grant proceeds awarded pursuant to this Contract to supplement its overall
budget.  These funds will in no event supplant existing funds currently
available to the RECIPIENT that have been previously budgeted and set aside for
the Project.  The RECIPIENT will not bill the INSTITUTE for any costs under this
Contract that also have been billed or should have been billed to any other
funding source.

Section 3.08Buy Texas.  The RECIPIENT shall apply good faith efforts to purchase
goods and services from suppliers in Texas to the extent reasonably possible, to
achieve a goal of more than 50 percent of such purchases from suppliers in
Texas.

Section 3.09Historically Underutilized Businesses.  The RECIPIENT shall use
reasonable efforts to purchase materials, supplies or services from a
Historically Underutilized Business (HUB).  The Texas Procurement and Support
Services website will assist in finding HUB vendors
(http://www.window.state.tx.us/procurement.) The RECIPIENT shall complete a HUB
report with each annual report submitted to the INSTITUTE in accordance with
Attachment E.

Section 3.10Limitation on Use of Grant Award Proceeds to Pay Indirect
Costs.  The RECIPIENT shall not spend more than five percent of the Grant award
proceeds for Indirect Costs.

Section 3.11Carry Forward of Unspent Funds and No Cost Extension.  RECIPIENT may
request to carry forward unspent funds into the budget for the next
year.  Carryover of unspent funds must be specifically approved by the
INSTITUTE.  The INSTITUTE may approve a no cost extension for the Contract for a
period not to exceed six (6) months after the Termination Date if additional
time beyond the Termination date is required to ensure adequate completion of
the approved project.  The Contract must be in good fiscal and programmatic
standing.  All terms and conditions of the Contract shall continue during any
extension period and if such extension is approved,

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

notwithstanding Section 2.03, all references to the “Termination Date” shall be
deemed to mean the date of expiration of such extension period.

Article IV

AUDITS AND INSPECTIONS

Section 4.01Record Keeping.  The RECIPIENT, each Collaborator whose costs are
funded in all or in part by the Grant shall maintain or cause to be maintained
books, records, documents and other evidence (electronic or otherwise)
pertaining in any way to its performance under and compliance with the terms and
conditions of this Contract (“Records”).  The RECIPIENT, each Collaborator and
each Contractor shall use, or shall cause the entity which is maintaining such
Records to use generally accepted accounting principles in the maintenance of
such Records, and shall retain or require to be retained all of such Records for
a period of three (3) years from the Termination Date of the Contract.

Section 4.02Audits.  Upon request and with reasonable notice, the RECIPIENT,
each Collaborator and each Contractor whose costs are charged to the Project
shall allow, or shall cause the entity which is maintaining such items to allow,
the INSTITUTE, or auditors working on behalf of the INSTITUTE, including the
State Auditor and/or the Comptroller of Public Accounts for the State of Texas,
to review, inspect, audit, copy or abstract all of its Records during regular
working hours.  Acceptance of funds directly under the Contract or indirectly
through a subcontract under the Contract constitutes acceptance of the authority
of the INSTITUTE, or auditors working on behalf of the INSTITUTE, including the
State Auditor and/or the Comptroller of Public Accounts, to conduct an audit or
investigation in connection with those funds for a period of three (3) years
from the Termination Date of the Contract.

Notwithstanding the foregoing, any RECIPIENT expending $500,000 or more in
federal or state awards during its fiscal year shall obtain either an annual
single audit or a program specific audit.  A RECIPIENT expending funds from only
one state program may elect to obtain a program specific audit in accordance
with Office of Management and Budget (OMB) Circular A-133 or with the State of
Texas Uniform Grant Management Standards (UGMS).  A single audit is required if
funds from more than one federal or state program are spent by the
RECIPIENT.  The audited time period is the RECIPIENT’s fiscal year, not the
INSTITUTE funding period.

Section 4.03Inspections.  In addition to the audit rights specified in Section
4.02 “Audits”, the INSTITUTE shall have the right to conduct periodic onsite
inspections within normal working hours and on a day and a time mutually agreed
to by the parties, to evaluate the Institute-Funded Activity.  The RECIPIENT
shall fully participate and cooperate in any such evaluation efforts.

Section 4.04On-going Obligation to Submit Requested Information.  The RECIPIENT
shall, submit other information related to the Grant to the INSTITUTE as may be
reasonably requested from time-to-time by the INSTITUTE, by the Legislature or
by any other funding or regulatory bodies covering the RECIPIENT’s activities
under this Contract.

Section 4.05Duty to Resolve Deficiencies.  If an audit and/or inspection under
this Article IV finds there are deficiencies that should be remedied, then the
RECIPIENT shall resolve and/or cure such deficiencies within a reasonable time
frame specified by the INSTITUTE.  Failure to do so shall constitute an Event of
Default pursuant to Section 8.03 “Event of Default.” Upon the RECIPIENT’S
request, the parties agree to negotiate in good faith, specific extensions so
that the RECIPIENT can cure such deficiencies.

Section 4.06Repayment of Grant Proceeds for Improper Use.  In no event shall
RECIPIENT retain Grant funds that have not been used by the RECIPIENT for
purposes for which the Grant was intended or in violation of the terms of this
Contract.  The RECIPIENT shall repay any portion of Grant proceeds used by the
RECIPIENT for purposes for which the Grant was not intended, as determined by
the final results of an audit conducted pursuant to the provisions of this
Contract.  Unless otherwise expressly provided for in writing and appended to
this Contract, the repayment shall be made to the INSTITUTE no later than
forty-five (45) days upon a written request by the INSTITUTE specifying the
amount to be repaid and detailing the basis upon which such request is being
made and

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

the amount shall include interest calculated at an amount not to exceed five
percent (5%) annually.  The RECIPIENT may request that the INSTITUTE waive the
interest, subject in all cases to the INSTITUTE’S sole discretion.

Section 4.07Repayment of Grant Proceeds for Relocation Outside of Texas.  Unless
waived by a vote of the Oversight Committee, the RECIPIENT shall repay the
INSTITUTE all Grant proceeds disbursed to RECIPIENT in the event that RECIPIENT
relocates its principal place of business outside of the State during the
Contract term or within 3 years after the final payment of the Grant funds is
made by the INSTITUTE.

Article V

ASSURANCES AND CERTIFICATIONS

Adoption of Attachment C.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment C in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VI

INTELLECTUAL PROPERTY AND REVENUE SHARING

Adoption of Attachment D.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment D in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VII

REPORTING

Adoption of Attachment E.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment E in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VIII

EARLY TERMINATION AND EVENT OF DEFAULT

Section 8.01Early Termination of Contract.  This Contract may be terminated
prior to the Termination Date specified in Section 2.03 “Contract Term” by:

(a)Mutual written consent of all parties to this Contract; or

(b)The INSTITUTE for an Event of Default (defined in Section 8.03) by the
RECIPIENT; or

 

(c)

The INSTITUTE if allocated funds should become legally unavailable during the
Contract period and the INSTITUTE is unable to obtain additional funds for such
purposes; or

(d)The RECIPIENT for convenience.

Section 8.02Repayment of Grant Proceeds upon Early Termination.  The INSTITUTE
may require the RECIPIENT to repay some or all of the disbursed Grant proceeds
in the event of early termination under 8.01 (d) above or under Section 8.01(b)
above, to the extent such Event of Default resulted from Grant funds being
expended in violation of this Contract.  To the extent that the INSTITUTE
exercises this option, the INSTITUTE shall provide written notice to the
RECIPIENT stating the amount to be repaid, applicable interest calculated not to
exceed five percent (5%) annually, and the schedule for such repayment.  The
RECIPIENT may request that the INSTITUTE waive the interest, subject in all
cases to the INSTITUTE’S sole discretion.  In no event shall the RECIPIENT
retain Grant funds that have not been used by the RECIPIENT for purposes for
which the Grant was intended.

Section 8.03Event of Default.  The following events shall, unless expressly
waived in writing by the INSTITUTE or fully cured by the RECIPIENT pursuant to
the provisions herein, constitute an event of default (each, an “Event of
Default”):

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(a)

The RECIPIENT’s failure, in any material respect, to conduct the Project in
accordance with the approved Scope of Work and to demonstrate progress towards
achieving the milestones set forth in Section 2.02;

 

(b)

The RECIPIENT’s failure to conduct the Project within the State of Texas to the
extent required under this Contract unless as otherwise specified in the
application, Scope of Work or Approved Budget;

 

(c)

The RECIPIENT’s failure to fully comply, in any material respect, with any
provision, term, condition, covenant, representation, certification, or warranty
contained in this Contract or any other document incorporated herein by
reference;

 

(d)

The RECIPIENT’s failure to comply with any applicable federal or state law,
administrative rule, regulation or policy with regard to the conduct of the
Project;

 

(e)

The RECIPIENT’s material misrepresentation or false covenant, representation,
certification, or warranty made by RECIPIENT herein, in the Grant application,
or in any other document furnished by RECIPIENT pursuant to this Contract that
was misleading at the time that it was made; or

 

(f)

The RECIPIENT ceases its business operations, has a receiver appointed for all
or substantially all of its assets, makes a general assignment for the benefit
of creditors, is declared insolvent by a court of competent jurisdiction or
becomes the subject, as a debtor, of a proceeding under the federal bankruptcy
code, which such proceedings are not dismissed within ninety (90) days after
filing.

Section 8.04Notice Required.  If the RECIPIENT intends to terminate pursuant to
Section 8.01(d) “Early Termination of Contract”, it shall provide written notice
to the INSTITUTE pursuant to the notice provisions of Section 9.21 “Notices” no
later than thirty (30) days prior to the intended date of termination.

If the INSTITUTE intends to terminate for an Event of Default under Section
8.01(b) by the RECIPIENT, as described in Section 8.03 “Event of Default”, the
INSTITUTE shall provide written notice to the RECIPIENT pursuant to Section 9.21
“Notices” and shall include a reasonable description of the Event of Default
and, if applicable, the steps necessary to cure such Event of Default.  Upon
receiving notice from the INSTITUTE, the RECIPIENT shall have thirty (30) days
beginning on the day following the receipt of notice to cure the Event of
Default.  Upon request, the INSTITUTE may provide an extension of time to cure
the Event of Default(s) beyond the thirty (30) day period specified herein so
long as the RECIPIENT is using reasonable efforts to cure and is making
reasonable progress in curing such Event(s) of Default.  The extension shall be
in writing and appended to the Contract.  If the RECIPIENT is unable or fails to
timely cure an Event of Default, unless expressly waived in writing by the
INSTITUTE, this Contract shall immediately terminate as of the close of business
on the final day of the allotted cure period without any further notice or
action by the INSTITUTE required.  In addition, and notwithstanding the
foregoing, the INSTITUTE and the RECIPIENT agree that certain events that cannot
be cured shall, unless expressly waived in writing by the INSTITUTE, constitute
a final Event of Default under this Contract and this Contract shall terminate
immediately upon the INSTITUTE giving the RECIPIENT written “Notice of Event of
Default and FINAL TERMINATION.”

In the event that the INSTITUTE terminates the Contract under Section 8.01(c)
above because allocated funds become legally unavailable during the Contract
period, the INSTITUTE shall immediately provide written notification to the
RECIPIENT of such fact pursuant to Section 9.21 “Notices.” The Contract is
terminated upon the RECIPIENT’s receipt of that notification, subject to Section
9.09 “Survival of Terms.”

Section 8.05Duty to Report Event of Default.  The RECIPIENT shall notify the
INSTITUTE in writing pursuant to Section 9.21 “Notices”, promptly and in no
event more than (30) days after it obtains knowledge of the

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

occurrence of any Event of Default.  The RECIPIENT shall include a statement
setting forth reasonable details of each Event of Default and the action which
the RECIPIENT proposes to take with respect thereto.

Section 8.06Obligations/Liabilities Affected by Early Termination.  The
RECIPIENT shall not incur new obligations that otherwise would have been paid
for using Grant funds after the receipt of notice as provided by Section 8.04
“Notice Required”, unless expressly permitted by the INSTITUTE in writing, and
shall cancel as many outstanding obligations as possible.  The INSTITUTE shall
not owe any fee, penalty or other amount for exercising its right to terminate
the Contract in accordance with Section 8.01.  In no event shall the INSTITUTE
be liable for any services performed, or costs or expenses incurred, after the
Termination Date of the Contract.  Early termination by either party shall not
nullify obligations already incurred, including the RECIPIENT’s revenue sharing
obligations as set forth in Attachment D, or the performance or failure to
perform obligations prior to the Termination Date.

Section 8.07Interim Remedies.  Upon receipt by the RECIPIENT of a notice of
Event of Default, and at any time thereafter until such Event of Default is
cured to the satisfaction of the INSTITUTE or this Contract is terminated, the
INSTITUTE may enforce any or all of the following remedies (such rights and
remedies being in addition to and not in lieu of any rights or remedies set
forth herein):

 

(a)

The INSTITUTE may refrain from disbursing any amount of the Grant funds not
previously disbursed; provided, however, the INSTITUTE may make such a
disbursement after the occurrence of an Event of Default without thereby waiving
its rights and remedies hereunder;

 

(b)

The INSTITUTE may enforce any additional remedies it has in law or equity.

The rights and remedies herein specified are cumulative and not exclusive of any
rights or remedies that the INSTITUTE would otherwise possess.

Article IX

MISCELLANEOUS

Section 9.01Uniform Grant Management Standards.  Unless otherwise provided
herein, the RECIPIENT agrees that the Uniform Grant Management Standards (UGMS),
developed by the Governor’s Budget and Planning Office as directed under the
Uniform Grant Management Act of 1981, TEX. GOVT.  CODE, Ch. 783, apply as
additional terms and conditions of this Contract and that the standards are
adopted by reference in their entirety.  If there is a conflict between the
provisions of this Contract and UGMS, the provisions of this Contract will
prevail unless expressly stated otherwise.

Section 9.02Management and Disposition of Equipment.  During the term of this
Contract, the RECIPIENT may use Grant funds to purchase Equipment to be used for
the authorized purpose of the Project, subject to the conditions set forth
below.  Unless otherwise provided herein, title to Equipment shall vest in the
RECIPIENT upon termination of the Contract.

 

(a)

The INSTITUTE must authorize the acquisition in advance and in writing but an
acquisition is deemed authorized if included in the Approved Budget for the
Project;

 

(b)

Equipment purchased with Grant funds must stay within the State of Texas;

 

(c)

Equipment purchased with Grant funds must be materially deployed to the uses and
purposes related to the Project;

 

(d)

In the event the RECIPIENT is indemnified, reimbursed or otherwise compensated
for any loss of, destruction of, or damage to the Equipment purchased using
Grant funds, it shall use the proceeds to repair or replace said Equipment;

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(e)

Equipment may be exchanged (trade-in) or sold without the prior written approval
of the INSTITUTE if the proceeds thereof shall be applied to the acquisition
cost of replacement Equipment;

 

(f)

The RECIPIENT may use its own property management standards and procedures
provided that it observes the terms of UGMS, A-102, in all material respects;

 

(g)

The title or ownership of the Equipment shall not be encumbered for purposes
other than the Project nor or transferred other than to a permitted assignee of
this Contract, without the prior written approval of the INSTITUTE;

 

(h)

If the original or replacement Equipment is no longer needed for the originally
authorized purpose or for other activities supported by the INSTITUTE, the
RECIPIENT shall request disposition instructions from the INSTITUTE and, upon
receipt, shall fully comply therewith; and

 

(i)

If this Contract is terminated early pursuant to Section 8.01(b), (d), (e), or
(f) above, the INSTITUTE shall determine the final disposition of Equipment
purchased with Grant award money.

Section 9.03Supplies and Other Expendable Property.  The RECIPIENT shall
classify as materials, supplies and other expendable property the allowable unit
acquisition cost of such property under $5,000 necessary to carry out the
Project.  Title to supplies and other expendable property shall vest in the
RECIPIENT upon acquisition.

Section 9.04Acknowledgement of Grant Funding and Publicity.  The parties agree
to the following terms and conditions regarding acknowledging Grant funding and
publicity:

 

(a)

The parties agree to fully cooperate and coordinate with each other in
connection with all press releases and publications regarding the award of the
Grant, the execution of the Contract and the Institute-Funded Activities.

 

(b)

The RECIPIENT shall notify the INSTITUTE’s Information Specialist or similar
personnel at least three business days prior to any press releases, advertising,
publicity, use of CPRIT logo, or other promotional activities that pertain to
the Project or any Institute-Funded Activity.  In the event that the INSTITUTE
wishes to participate in a joint press release, the RECIPIENT shall coordinate
and cooperate with the INSTITUTE’s Information Specialist or similar personnel
to develop a mutually agreeable joint press release.

 

(c)

Consistent with the goal of encouraging development of scientific breakthroughs
and dissemination of knowledge, publication or presentation of scholarly
materials is expected and encouraged.  The RECIPIENT may publish in scholarly
journals or other peer-reviewed journals (including graduate theses and
dissertations) and may make presentations at scientific meetings without prior
notice to or consent of the INSTITUTE, except as may otherwise be set forth in
this Contract.  The RECIPIENT shall promptly notify the INSTITUTE when any
scholarly presentations or publications have been accepted for public disclosure
and shall provide the INSTITUTE with final copies of all such accepted
presentations and publications.  The RECIPIENT shall acknowledge receipt of the
INSTITUTE funding in all publications, presentations, press releases and other
materials regarding the work associated with the Institute-Funded
Activities.  The RECIPIENT shall promptly submit an electronic version of all
published manuscripts to PubMed Central in accordance with Section 9.05 “Public
Access to Research Results.”

 

(d)

When grant funds are used to prepare print or visual materials for educational
or promotional purposes for the general public (e.g., patients), and excluding
presentations and publications discussed above in subsection (c), the RECIPIENT
shall provide a copy of such materials to the

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

INSTITUTE at least ten (10) days prior to printing.  The RECIPIENT shall also
acknowledge receipt of the INSTITUTE funding on all such materials including,
but not limited to, brochures, pamphlets, booklets, training fliers, project
websites, videos and DVDs, manuals and reports, as well as on the labels and
cases for audiovisual or videotape/DVD presentations.

Section 9.05Public Access to Results of Institute-Funded Activities.  The
RECIPIENT shall submit an electronic version of its final peer-reviewed journal
manuscripts that arise from Grant funds to the digital archive National Library
of Medicine’s PubMed Central upon acceptance for publication.  These papers must
be accessible to the public on PubMed no later than 12 months after
publication.  This policy is subject to the terms of Attachment D and does not
supplant applicable copyright law.  For clarity, this policy is not intended to
require the RECIPIENT to make a disclosure at a time or in any manner that would
cause the RECIPIENT to abandon, waive or disclaim any intellectual property
rights that it is obligated to protect pursuant to the terms of Attachment D.

Section 9.06Work to be Conducted in State.  The RECIPIENT agrees that it will
use reasonable efforts to direct that any new or expanded preclinical testing,
clinical trials, commercialization or manufacturing that is part of or relating
to any Institute-Funded Activities take place in the State of Texas, including
the establishment of facilities to meet this purpose.  If the RECIPIENT decides
not to conduct such work in the State of Texas, the RECIPIENT shall provide a
prior written explanation to the INSTITUTE detailing the RECIPIENT’s reasons for
conducting the work outside of the State of Texas and the RECIPIENT’s efforts
made to conduct the work in the State of Texas.

Section 9.07Duty to Notify.  During the term of this Contract and for a period
of five (5) years thereafter, the RECIPIENT is under a continuing obligation to
notify the INSTITUTE’s Chief Executive Officer at the same time it is required
to notify any Federal or State entity of any unexpected adverse event or
condition that materially impacts the performance or general public perception
of the conduct or results of the Project and Institute-Funded Activities,
including any impact to the Scope of Work included in the Contract and events or
results that have a serious adverse impact on human health, safety or
welfare.  By way of example only, if clinical testing of the results of
Institute-Funded Activities reveal an unexpected risk of developing serious
health conditions or death, then the RECIPIENT shall, at the same time it
notifies any Federal or State entity, promptly so notify the INSTITUTE’s Chief
Executive Officer even if such results are not available until after the term of
this Contract.  Notice required under this section shall be made as promptly as
reasonably possible and shall follow the procedures set forth in Section 9.21
“Notices.”

Section 9.08Severability.  If any provision of this Contract is construed to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
enforceability shall not affect any other provisions hereof.  The invalid,
illegal or unenforceable provision shall be deemed stricken and deleted to the
same extent and effect as if never incorporated herein.  All other provisions
shall continue as provided in this Contract.

Section 9.09Survival of Terms.  Termination or expiration of this Contract for
any reason will not release either party from any liabilities or obligations set
forth in this Contract that: (1) the Parties have expressly agreed shall survive
any such termination or expiration; or (2) remain to be performed or by their
nature would be intended to be applicable following any such termination or
expiration.  Such surviving terms include, but are not limited to, Sections
2.13, 4.01, 4.02, 4.05, 4.06, 8.02, 8.06, 9.04, 9.05, 9.06, 9.07, 9.09, 9.14,
9.15, 9.16, 9.17, 9.18, and Attachment D.

Section 9.10Binding Effect and Assignment or Modification.  This Contract and
all terms, provisions and obligations set forth herein shall be binding upon and
shall inure to the benefit of the parties and their successors and permitted
assigns, including all other state agencies and any other agencies, departments,
divisions, governmental entities, public corporations or other entities which
shall be successors to either of the parties or which shall succeed to or become
obligated to perform or become bound by any of the covenants, agreements or
obligations hereunder of either of the parties hereto.  Upon a permitted
assignment of this Contract by RECIPIENT, all references to “the RECIPIENT”
herein shall be deemed to refer to such permitted assignee.

Section 9.11No Waiver of Contract Terms.  Neither the failure by the RECIPIENT
or the INSTITUTE, in any one or more instances, to insist upon the complete and
total observance or performance of any term or provision

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

hereof, nor the failure of the RECIPIENT or the INSTITUTE to exercise any right,
privilege or remedy conferred hereunder or afforded by law, shall be construed
as waiving any breach of such term or provision or the right to exercise such
right, privilege or remedy thereafter.  In addition, no delay on the part of
either the RECIPIENT or the INSTITUTE, in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
the exercise of any other right or remedy.

Section 9.12No Waiver of Sovereign Immunity.  No provision of this Contract is
in any way intended to constitute a waiver by the INSTITUTE, the RECIPIENT (if
applicable), or the State of Texas of any immunities from suit or from liability
that the INSTITUTE, the RECIPIENT, or the State of Texas may have by operation
of law.

Section 9.13Force Majeure.  Neither the INSTITUTE nor the RECIPIENT will be
liable for any failure or delay in performing its obligations under the Contract
if such failure or delay is due to any cause beyond the reasonable control of
such party, including, but not limited to, unusually severe weather, strikes,
natural disasters, fire, civil disturbance, epidemic, war, court order or acts
of God.  The existence of such causes of delay or failure will extend the period
of performance in the exercise of reasonable diligence until after the causes of
delay or failure have been removed.  Each party must inform the other in
accordance with Section 9.21 “Notices” within five (5) business days, or as soon
as it is practical, of the existence of a force majeure event or otherwise waive
this right as a defense.

Section 9.14Disclaimer of Damages.  IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES.  THIS LIMITATION WILL APPLY REGARDLESS OF WHETHER OR NOT
THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 9.15Indemnification and Hold Harmless.  Except as provided herein, the
RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the State of
Texas harmless from and against any and all claims, demands, costs, expenses,
liabilities, causes of action and damages of every kind and character (including
reasonable attorneys fees) which may be asserted by any third party in any way
related or incident to, arising out of, or in connection with (1) the
RECIPIENT’s negligent, intentional or wrongful performance or failure to perform
under this Contract, (2) the RECIPIENT’s receipt or use of Grant funds, or (3)
any negligent, intentional or wrongful act or omission committed by the
RECIPIENT as part of an Institute-Funded Activity or during the Project.  In
addition, the RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the
State of Texas harmless from and against any and all costs and expenses of every
kind and character (including reasonable attorneys fees, costs of court and
expert fees) that are incurred by the INSTITUTE or the State of Texas arising
out of or related to a third party claim of the type specified in the preceding
sentence.  Notwithstanding the preceding, such indemnification shall not apply
in the event of the sole or gross negligence of the INSTITUTE.  If the RECIPIENT
is a State of Texas agency or institution of higher education, then this Section
9.15 is subject to the extent authorized by the Texas Constitution and the laws
of the State of Texas.

The RECIPIENT acknowledges and agrees that this indemnification shall apply to,
but is not limited to, employment matters, taxes, personal injury, and
negligence.

It is understood and agreed that it is not the intent of the parties to expand
or increase the liability of the State of Texas under this Article.  This
provision is intended to prevent the RECIPIENT, the INSTITUTE and the State of
Texas from attempting or appearing to assume liability it does not have the
statutory or legal power to assume.

Section 9.16Alternative Dispute Resolution.  If applicable, the dispute
resolution process provided for in TEX. GOVT. CODE, Ch. 2260 shall be used, as
further described herein, to resolve any claim for breach of contract made
against the INSTITUTE (excluding any uncured Event of Default).  The submission,
processing and resolution of a party’s claim are governed by the published rules
adopted by the Attorney General pursuant to TEX. GOVT. CODE, Ch. 2260, as
currently effective, hereafter enacted or subsequently amended.

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 9.17Applicable Law and Venue.  This Contract shall be construed and all
disputes shall be considered in accordance with the laws of the State of Texas,
without regard to its principles governing the conflict of laws.  Provided that
the RECIPIENT first complies with procedures set forth in Section 9.16
“Alternative Dispute Resolution,” exclusive venue and jurisdiction for the
resolution of claims arising from or related to this Contract shall be in the
federal and state courts in Travis County, Texas.

Section 9.18Attorneys’ Fees.  In the event of any litigation, appeal or other
legal action to enforce any provision of the Contract, the RECIPIENT shall pay
all expenses of such action, including attorneys’ fees and costs, if the
INSTITUTE is the prevailing party.  If the RECIPIENT is a State of Texas agency
or institution of higher education, then this Section 9.18 is subject to the
extent authorized by the Texas Constitution and the laws of the State of Texas.

Section 9.19Counterparts.  This Contract may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same instrument.

Section 9.20Construction of Terms. The headings used in this Contract are
inserted only as a matter of convenience and for reference and shall not affect
the construction or interpretation of this Contract.  Where context so
indicates, a word in the singular form shall include the plural, a word in the
masculine form the feminine, and vice-versa.  The word “including” and similar
constructions (such as “includes”, “included”, “for example”, “such as”, and
“e.g.”) shall mean “including, without limitation” throughout this
Contract.  The words “and” and “or” are not intended to convey exclusivity or
nonexclusivity except where expressly indicated or where the context so
indicates in order to give effect to the intent of the parties.

Section 9.21Notices.  All notices, requests, demands and other communications
will be in writing and will be deemed given on the date received as demonstrated
by (i) a courier’s receipt or registered or certified mail return receipt signed
by the party to whom such notice was sent, provided that such notice was sent to
the Authorized Signing Official (ASO) at the address provided in the CPRIT
Grants Management System, (ii) a fax confirmation page showing that such fax was
successfully transmitted to the fax number provided in the CPRIT Grants
Management System, or (iii) via correspondence in the CPRIT Grants Management
System.

 

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

[gaqppqbzz2px000003.jpg]

 

DP160071, Contract Attachment A

Abstract and Significance

Multiple myeloma accounts for 10% of all hematological malignancies in the
United States.  An estimated 26,850 people were diagnosed with the disease in
the United States in 2015 with an estimated 11,200 deaths resulting from the
disease (SEER Cancer Statistics, 2015).  The five-year survival rate for myeloma
is only 45%.

Historically, there have been three major classes of therapeutics used to treat
multiple myeloma: steroids, proteasome inhibitors, and the thalidomide-derived
immunomodulatory drugs (IMiDs).  In 2015, daratumumab, an antibody to CD38, and
elotuzumab, an antibody to CS1, became the first biologics approved for multiple
myeloma.  Daratumumab in particular has shown robust single-agent activity (29%
response rate) in relapsed/refractory patients indicating that CD38 plays an
important role in myeloma disease progression.

Because of the generally poor outcome in myeloma patients, there is a high need
for new therapeutics to treat the disease.  Molecular Templates has developed a
novel scaffold of biologics against cancer by fusing the single chain variable
fragment of an antibody (scFv) to a proprietarily modified form of the
Shiga-like toxin A subunit (SLTA), an enzymatic inactivator of ribosome
activity.  These compounds combine the specificity of an antibody with a novel
and potent direct mechanism of cell-kill.  Molecular Templates’ first compound,
MT-3724 targets CD20 and is in a first-in-human dose-escalation study at MD
Anderson and Memorial Sloan Kettering in heavily pre-treated patients with
non-Hodgkins lymphoma (NHL).  To date, there have been twelve patients treated
with no dose-limiting toxicities seen.  Of the eleven patients evaluable for
efficacy, there has been one complete metabolic response (patient to undergo
allogeneic transplant), one partial response, one mixed response, three stable
diseases (all with tumor regression), and five patients with progressive
disease.  This efficacy is especially impressive since MT-3724 has not yet
reached linear pharmacokinetics in its dose escalation.

Molecular Templates has designed MT-4019ND for the treatment of multiple
myeloma.  MT-4019ND has a high-affinity scFv that specifically targets CD38
fused to a proprietary de-immunized form of SLTA.  MT-4019ND has shown extremely
potent in vitro and in vivo activity against tumor cells expressing
CD38.  MT-4019ND has shown potent synergistic activity in combination with
pomalidomide, the standard of care for refractory myeloma patients.  MT-4019ND
mirrors MT-3724 in terms of scaffold construction with similar absorption,
distribution, metabolism and excretion (ADME) and pharmacokinetics (PK)
characteristics.

CD38 was chosen as a target because of the clinical activity of
daratumumab.  Daratumumab works primarily by directing complement dependent
cytotoxicity (CDC) and antibody-dependent cell-mediated cytotoxicity (ADCC) to
CD38+ myeloma cells.  Although immune recruitment can be a potent mechanism of
cell-kill, roughly 70% of CD38+ refractory patients fail to respond to
daratumumab monotherapy.

There is strong precedence in oncology for developing different mechanisms of
action against the same validated target.  There is an approved antibody, small
molecule, and antibody-drug conjugate targeting HER2 in breast cancer, for
example as well as multiple small molecules and antibodies to EGFR.  In multiple
myeloma, three different IMiDs (lenalidomide, pomalidomide, and thalidomide) are
used sequentially in treatment.  MT-4019ND was engineered to provide a different
mechanism of destruction targeting CD38+ myelomas.  In in vitro and in vivo
studies, MT-4019ND shows excellent specificity, potency and safety as well as
synergistic activity in combination with an IMiD.  MT-3724 is administered as an
infusion and has predictable PK and ADME characteristics.  MT-4019ND shares a
scaffold with MT-3724 which has shown excellent safety and notable efficacy in
its first-in-human study.

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

This application outlines a strategy to move MT-4019ND into clinical studies and
rapidly characterize its activity in myeloma patients with no other treatment
options.  The development plan outlined in this application follows that of
daratumumab and has the potential to show early signs of safety and efficacy and
to form the basis of an accelerated FDA approval.  Molecular Templates has
successfully demonstrated that it can efficiently move pre-clinical leads into
first-in-human studies.  The early clinical data seen the company’s lead
compound MT-3724 strongly suggest the scaffold used to construct MT-4019ND is
safe and effective.




17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Layperson’s Summary

In 2015, there were approximately 27,000 new cases of multiple myeloma diagnosed
in the US making it the second most prevalent blood cancer.  The five-year
survival rate for multiple myeloma is 45% and the median survival is
approximately 4 years.

CD38 is a protein expressed on the surface of myeloma cells.  Recently,
daratumumab, an antibody that specifically targets CD38, was approved for the
treatment of patients with multiple myeloma.  Daratumumab works primarily by
binding myeloma cells and recruiting an immune response to them.  Most patients’
immune system will ultimately stop responding to daratumumab allowing the
disease to progress.

Molecular Templates, a venture-backed biopharmaceutical company in Georgetown,
TX, has developed a novel multiple myeloma drug that targets CD38 but works in a
different way from daratumumab.  MT-4019ND is a fusion of an antibody fragment
that binds CD38 with a highly toxic bacterial protein.  MT-4019ND binds CD38 on
the surface of myeloma cells but instead of recruiting an immune response, it
directly kills the myeloma cell through its toxin component.  MT-4019ND has
shown a potent ability to kill myeloma cell lines in the laboratory and in
animal models of myeloma.  Molecular Templates has a similar compound in the
clinic for lymphoma that appears safe and effective in patients.

Molecular Templates seeks $15.3M in CPRIT financing to move MT-4019ND through
clinical studies in patients with refractory multiple myeloma.




18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Timelines: project_timeline.pdf

Goal

1:

ADDED

[***]

 

Objective 1: ADDED

[***]

Objective 2: ADDED

[***]

Objective 3: ADDED

[***]

Goal

2:

ADDED

[***]

 

Objective 1: ADDED

[***]

Objective 2: ADDED

[***]

Objective 3: ADDED

[***]

Goal

3:

ADDED

[***]

Objective 1: ADDED

[***]

Objective 2: ADDED

[***]

 




19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

TIMELINE

[***]                    

 

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

[gaqppqbzz2px000004.jpg]

Grant ID: DP160071

Principal Investigator/Program Director: Jason Kim

ATTACHMENT B - Detailed Budget Form

Budget

Budget Year 1

Budget Year 2

Budget Year 3

Total Budget

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

$15,200,000.00

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

$15,200,000.00

* Note:

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

[gaqppqbzz2px000004.jpg]

ATTACHMENT C

ASSURANCES AND CERTIFICATIONS

This Attachment C is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the
RECIPIENT.  A capitalized term used in this Attachment shall have the meaning
given to term in the Contract or in the Attachments to the Contract, unless
otherwise defined herein.  In the event of a conflict between the provisions of
this Attachment and the provisions of the Contract, this Attachment shall
control.

By signing this Contract, RECIPIENT certifies compliance with the following
assurances and certifications required by the INSTITUTE (listed
below).  RECIPIENT further acknowledges that its obligations pursuant to the
following assurances and certifications are ongoing.

Section C1.01Demonstration of Matching Funds.  Pursuant to TEX. HEALTH & SAFETY
CODE § 102.255(d) and T.A.C. 25 § 703.11, RECIPIENT has an amount of funds equal
to one-half of the amount of the Grant to be disbursed each fiscal year of the
Contract term dedicated to the research that is the subject of the Grant as
demonstrated by the form incorporated herein to Attachment C.  The RECIPIENT
shall update the matching funds certification and verficiation annually for each
fiscal year that Grant funds are disbursed.

Section C1.02Payment of Taxes.  RECIPIENT’s payment of franchise taxes is
current or, if the RECIPIENT is exempt from payment of franchise taxes, that it
is not subject to the State of Texas franchise tax.  If franchise tax payments
become delinquent during the Contract term, payments under this Contract will be
withheld until the RECIPIENT’s delinquent franchise tax is paid in full.  The
RECIPIENT also acknowledges that it is not otherwise exempt from state sales or
occupancy tax as a result of this Contract.

Section C1.03Compliance with Confidentiality Guidelines Relating to Personal and
Medical

Information.  RECIPIENT complies with all applicable laws, rules and regulations
relating to personal and medical information.  Without in any way limiting the
foregoing, RECIPIENT maintains and enforces appropriate facility and information
technology access rules and procedures to protect against inappropriate
disclosure of patient records and all other documents deemed confidential by
law, which are maintained in connection with the Project and Institute-Funded
Activities, including provisions that comply with the requirements of the
INSTITUTE’s rules, 25 T.A.C. Section 703.14.  Upon request from the INSTITUTE,
RECIPIENT will timely furnish a copy of the RECIPIENT’s facility and information
technology access rules and procedures, as well as any other applicable
confidentiality guidelines.

If RECIPIENT, including any Collaborators or Contractors, works directly with
patients or otherwise has access to or maintains patient personal and medical
information, RECIPIENT specifically addresses Health Insurance Portability and
Accountability Act of 1996 regulations concerning confidentiality of personal
and medical information.  Any disclosure of confidential information in any way
related to the Project (including information that may be required by reports
and inspections) must be in accordance with all applicable laws.

Section C1.04Conduct of Research or Service Provided.  RECIPIENT understands
that the Project must be conducted with full consideration for the ethical and
medical implications of the research performed or services delivered and comply
with all federal and state laws regarding the conduct of the research or
service.

Section C1.05Regulatory Certificates, Licenses and Permits.  All personnel,
facilities and equipment involved or to be involved in the Project are
certified, licensed, permitted, registered or approved by the appropriate
regulating agency, where applicable.  Any revocation, surrender, expiration,
non-renewal, inactivation or suspension of any such certification, license,
permit, registration or approval shall constitute grounds for Contract
termination.

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section C1.06Assurances and Certifications in Accordance with the NIH Grants
Policy Statement:

(a)Civil Rights.  Compliance with Title VI of the Civil Rights Act of 1964.

 

(b)

Handicapped Individuals.  Compliance with Section 504 of the Rehabilitation Act
of 1973 as amended.

 

(c)

Sex Discrimination.  Compliance with Section 901 of Title IX of the Education
Amendments of 1972 as amended.

 

(d)

Age Discrimination.  Compliance with the Age Discrimination Act of 1975, as
amended.

 

(e)

Patents, Licenses and Inventions.  Compliance with the Standard Patent Rights
clauses as specified in 37 CFR, Part 401 or 35 U.S.C. 203, if appropriate and
applicable, in a manner that adequately protects the INSTITUTE’S rights in the
Project Results.

 

(f)

Human Subjects.  Compliance with the requirements of federal policy concerning
the safeguarding of the rights and welfare of human subjects who are involved in
activities supported by federal funds.  Before any funding may be released for
any Project involving human subjects, RECIPIENT must receive approval from
RECIPIENT’s Institutional Review Board (IRB).  Upon request, a copy of
RECIPIENT’s IRB approval must be provided to the INSTITUTE.

 

(g)

Human Biological/Anatomical Material.  Compliance with the recommendations of
the NIH Office of Human Subject Research Medical Administrative Series (MAS)
#MO1-2 entitled “Procurement and Use of Human Biological Materials for
Research,” and any other federal or state requirements.

 

(h)

Use of Animals.  Compliance with applicable portions of the Animal Welfare Act
(PL 89-544 as amended) and appropriate Public Health Service Policy on Humane
Care and Use of Laboratory Animals regulations.  Before any funding may be
released for any Project involving animal subjects, RECIPIENT must receive
approval from RECIPIENT’s Institutional Animal Care and Use Committee
(IACUC).  Upon request, a copy of RECIPIENT’s IACUC approval must be provided to
the INSTITUTE.

 

(i)

Debarment and Suspension.  RECIPIENT certifies that neither it nor the Principal
Investigator/Project Director or any other Recipient Personnel or personnel of
any Collaborator or Contractor assigned to work on the Project are debarred,
suspended, proposed for debarment, declared ineligible or otherwise excluded
from participation in the Project by any federal or state department or agency.

 

(j)

Non-Delinquency on Federal or State Debt.  RECIPIENT certifies that neither it,
nor any person to be paid from funds under this Contract, is delinquent in
repaying any Federal debt as defined by OMB Circular A-129 or any debt to the
State of Texas.

 

(k)

Eligibility to Receive Payments on State Contracts.  RECIPIENT certifies that it
and the Principal Investigator/Project Director are not ineligible to receive
the Grant award under this Contract pursuant to Tex. Fam. Code Ann.  Section
231.006 and acknowledges that this Contract may be terminated and payment may be
withheld if this certification is inaccurate.

 

(l)

Drug-Free Workplace.  Compliance with the Drug-Free Workplace Act of 1988 (45
CFR 82).

 

(m)

Misconduct in Science.  Compliance with 42 CFR Part 50, Subpart A, and Final
Rule as published at 54 CFR 32446, August 8, 1989.

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(n)

Objectivity of Research/Conflict of Interest.  Compliance with the NIH
requirement to maintain a written standard of conduct and comply with 42 CFR
Part 50, Subpart F, Responsibility of Applicants for Promoting Objectivity in
Research.  RECIPIENT must notify the INSTITUTE of any conflicting financial
interests and assure that the interest has been managed, reduced or eliminated.

 

(o)

Trafficking in Persons.  Compliance with the NIH regulations on trafficking in
persons as published at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-055.html .

 

(p)

Criminal Misconduct.  RECIPIENT shall promptly report issues to the INSTITUTE
involving potential civil or criminal fraud related in any way to the Project,
the Institute-Funded Activity or this Contract, such as false claims or
misappropriation of federal or state funds.

Section C1.07Tobacco Free Workplace Policy.  Pursuant to T.A.C. 25 § 703.20,
RECIPIENT certifies that its board of directors, governing body, or similar has
adopted and enforces a Tobacco-Free Workplace Policy that meets or exceeds all
of the following minimum standards:

 

(a)

Prohibits the use of all forms of tobacco products, including but not limited to
cigarettes, cigars, pipes, water pipes (hookah), bidis, kreteks, electronic
cigarettes, smokeless tobacco, snuff and chewing tobacco;

 

(b)

Designates the property to which the policy applies (“designated area”).  The
designated area(s) must at least comprise all buildings and structures where the
CPRIT project is taking place, as well as the sidewalks, parking lots, walkways,
and attached parking structures immediately adjacent but only to the extent the
CPRIT Grant Recipient owns, leases as the sole tenant, or controls the building,
sidewalks, parking lots and/or parking structures.  In the event that the
RECIPIENT does not own, lease as the sole tenant, or control the building,
sidewalks, parking lots and/or parking structures, then the designated area(s)
must include all areas under the RECIPIENT’s control;

 

(c)

Applies to all employees and visitors in the designated area(s); and

 

(d)

Provides for or refers employees to tobacco use cessation services.

If RECIPIENT cannot meet the minimum standards as set forth in this section,
RECIPIENT certifies that it has received an approved waiver from the INSTITUTE’s
CEO for the current fiscal year.

Section C1.08No Donations to the Institute or a Foundation Established to
Support Institute.  RECIPIENT certifies that as of June 14, 2013, it has not
made and will not make a contribution, during the term of the Contract, to the
INSTITUTE or to any foundation established specifically to support the
INSTITUTE.




24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

DP160071 - Product Development Research Contract Attachment C Part 2 Matching
Compliance Certification (MCC) - Initial

For Public or Private Institutions of Higher Education ONLY (all other entities
proceed to the section below): The grant recipient may credit toward the
matching funds requirement the dollar equivalent to the difference between the
institution’s federally approved indirect cost rate for research projects and
CPRIT’s [***] indirect cost allowance.  If a Public or Private Institution of
Higher Education intends to fulfill its match requirement using expended funds
only (no federally approved indirect cost rate credit), then choose “No” on the
first question and proceed with the form submission.

If the grant recipient’s Federally Approved Indirect Cost Rate is greater than
or equal to [***] (the [***] matching funds requirement and the [***] CPRIT
Indirect Cost Rate), then no further action is required once the appropriate
information has been entered in lines “a” through “d” and in the “Enter
Certification of Initial Matching Funds Encumbered” field below.

If the combined Federally Approved Indirect Cost Rate and the CPRIT Indirect
Cost Rate calculated for the Project is less than [***], then the grant
recipient must use the section below to demonstrate that it has encumbered funds
available and not yet expended that are dedicated to the CPRIT-funded project
for the portion of the match requirement not met by the Federally Approved
Indirect Cost Rate credit.

Public or Private Institution of Higher Education:
(Choose ‘No’ if You Are Using Encumbered Funds)

[***]

Matching funds Requirement + CPRIT Indirect Cost Rate:

[***]

Federally Approved Cost Rate for Project for Year 1:

[***]

Percentage to fulfill match requirement for Year 1:

[***]

Certified Year 1 Approved Budget:

[***]

Remaining Dollar amount to fulfill match requirement for the Award year 1:

[***]

Match based on prior year credit/deficiency:

[***]

Enter Certification of Initial Matching Funds Encumbered:

[***]

The information above is the entity/Institution’s demonstration of encumbered
available funds pursuant to its certification in Attachment C.  The information
in the certification shall be updated annually. By approving this form the grant
recipient certifies that it has the matching funds available as reflected on the
form.




25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

ATTACHMENT D

INTELLECTUAL PROPERTY AND REVENUE SHARING

This Attachment D is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the
RECIPIENT.  A capitalized term used in this Attachment shall have the meaning
given the term in the Contract or in the Attachments to the Contract, unless
otherwise defined herein.  In the event of a conflict between the provisions of
this Attachment and the provisions of the Contract, this Attachment shall
control.

PART 1

OWNERSHIP AND INTELLECTUAL PROPERTY PROTECTION

Section D1.01Ownership of Project Results.  RECIPIENT and its Collaborators, and
(to the extent applicable) any third party participating in the development of
the Project Results, shall retain ownership of the Institute-Funded Technology
and the Institute-Funded IPR, subject to the terms of the Contract.  A
Collaborator as defined in the Contract is not a third party that engages with
RECIPIENT as a licensing partner.

Section D1.02Transfer or Assignment of Rights to a Third Party.  RECIPIENT shall
notify the INSTITUTE of any proposed transfer or assignment of rights in any
Project Results to a third party and provide to INSTITUTE a copy of the
agreement under which the proposed transfer or assignment is to
occur.  RECIPIENT shall ensure that, in any assignment or transfer of Project
Results, the transferee or assignee agrees in writing to: (i) recognize that the
Institute-Funded IPR and Institute-Funded Technology, as applicable, is
transferred or assigned subject to the licenses, interests and other rights in
such Project Results provided to the INSTITUTE in the Contract and any
applicable law or regulation, (ii) take all actions necessary to protect all
such licenses, interests and other rights, and (iii) be responsible for and pay
all amounts required under Part 4 of this Attachment D.  Any attempted transfer
or assignment of rights in any Project Results to a third party without written
agreement to the conditions in (i) – (iii) above shall be null, void and of no
effect.

Section D1.03Protection of Institute-Funded IPR.  Subject to Section D5.01,
RECIPIENT shall use commercially reasonable efforts to appropriately protect the
Institute-Funded IPR, including without limitation, diligently seeking
registration and maintenance of patents and copyrights covering the
Institute-Funded Technology, as appropriate.  If RECIPIENT elects to abandon any
patent applications filed or patents issued covering any Institute-Funded
Technology in any Major Market Country, RECIPIENT shall provide the INSTITUTE
with prior written notice of such election, with sufficient time (but no less
than [***]) for the INSTITUTE to exercise its rights under this Section D1.03
with respect thereto.  Upon notice of the aforesaid, the INSTITUTE shall have
the right, but not the obligation, to pursue protection of the applicable
Institute-Funded Technology on its own behalf in such Major Market Country,
including directing the filing, prosecution and maintenance of patent
applications or patents covering the applicable Institute-Funded Inventions in
any of such Major Market Countries for which the INSTITUTE exercises its rights
under this Section D1.03.  In the Major Market Countries where the INSTITUTE
pursues protection of the Institute-Funded Technology under this Section D1.03,
RECIPIENT agrees to grant, and does hereby grant, to the INSTITUTE
anon-exclusive, irrevocable, royalty-free, perpetual license with right to
sublicense in the applicable Major Market Countries to the applicable
Instituted-Funded Technology and any applicable Project Results.  For
clarification, a determination by RECIPIENT to (i) abandon a patent application
in favor of a continuation or divisional application or the like, or (ii) narrow
the scope of the claimed subject matter, shall not be deemed an election to
abandon such Institute-Funded IPR.

Section D1.04Cost of Protection.  The INSTITUTE shall not be responsible for,
and no Grant funds may be used to pay for, any costs or expenses associated with
RECIPIENT’s efforts to protect the Institute-Funded IPR.

Section D1.05 Inventions.

(a)Disclosures and Patent Applications.  RECIPIENT shall notify INSTITUTE of
each Institute-Funded Invention by delivering to INSTITUTE a copy of the
invention disclosure within [***] after RECIPIENT receives or generates it.  In
the event that a patent application is filed on the invention

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

disclosure, RECIPIENT shall provide the INSTITUTE with a complete copy of such
patent application and associated filing documents within [***] of its filing.

(b)Patent Prosecution and Maintenance.  For all Institute-Funded Inventions for
which patent protection is pursued, RECIPIENT shall provide an annual written
report to the INSTITUTE regarding the status of pending applications and issued
patents that are Institute-Funded IPR.

Section D1.06Required Agreements with Recipient Personnel and Contractors.  The
RECIPIENT shall have, maintain and enforce written policies or agreements
applicable to Recipient Personnel and Contractors with terms sufficient to
enable RECIPIENT to fully comply with all terms and conditions of this Contract,
including that Recipient Personnel and Contractors agree to and hereby assign
any Institute-Funded Inventions to RECIPIENT.  RECIPIENT shall promptly report
to INSTITUTE any material breach of such policies or agreements relating to or
affecting any of the provisions of this Contract.

Section D1.07Agreements with Collaborators.  All agreements between RECIPIENT
and a Collaborator, or a third party participating in the development of the
Project Results, relating to or affecting joint ownership of any Project Result
shall recognize the licenses, interests and other rights provided to the
INSTITUTE in the Contract.  RECIPIENT shall provide to the INSTITUTE a copy of
each such agreement affecting joint ownership of any Project Result.

PART 2

NON-COMMERCIAL LICENSES

Section D2.01RECIPIENT License.  In granting an Exclusive License to any Project
Results, RECIPIENT shall retain the right to Exploit all Project Results
(including material embodiments thereof) for education, research and other
non-commercial purposes, and the right to grant the licenses pursuant to Section
D2.02 below.

Section D2.02INSTITUTE License.  RECIPIENT agrees to grant, and does hereby
grant, to the INSTITUTE a non-exclusive, irrevocable, royalty-free, perpetual,
worldwide license with right to sublicense under the Project Results and,
subject to any existing third party rights, any Necessary Additional IPR to
Exploit all Project Results (including material embodiments of Project Results)
by the INSTITUTE, other governmental entities and agencies of the State of
Texas, and private or independent institutions of higher education (as defined
by Texas law) located in Texas, for education, research and other non-commercial
purposes only pursuant to industry-standard confidentiality and/or material
transfer agreements to be entered into between the parties, as
applicable.  RECIPIENT shall make the Institute-Funded Technology available by
reasonable means to the INSTITUTE in order for the INSTITUTE to exercise its
rights under this Section D2.02, at no cost to RECIPIENT.  A copy of any written
license granted by INSTITUTE under this Section D2.02 will be provided to
RECIPIENT by INSTITUTE within [***] of the effective date of such license.

Section D2.03No Implied Licenses.  No implied licenses are granted under this
Agreement including without limitation any license to any Intellectual Property
Rights owned or controlled by RECIPIENT outside of the Institute-Funded
IPR.  Nothing in this Agreement shall be construed to impose an obligation on
RECIPIENT to license or otherwise make available any of its Intellectual
Property Rights or other resources owned or controlled by it except as expressly
provided in this Agreement.

PART 3

COMMERCIALIZATION OF PROJECT RESULTS

Section D3.01Commercialization Strategy.  RECIPIENT shall be under a continuing
obligation throughout the term of this Contract to enhance and improve the
commercial development plan submitted with the Application and to provide an
annual written report to the INSTITUTE regarding the RECIPIENT’s and its
licensee’s efforts to commercialize or otherwise bring to practical application
Project Results.  The INSTITUTE may, at its option and at any time, provide
RECIPIENT with comments regarding the RECIPIENT’s commercial development plan
and

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

strategy, in which case RECIPIENT shall consider in good faith and, if
appropriate, use reasonable efforts to account for and incorporate the
INSTITUTE’s input into such commercial development plan and strategy.

Section D3.02Commercialization Efforts.  The RECIPIENT shall, including whether
through its own efforts or the efforts of a licensee under a License Agreement
allowed by the terms of this Attachment, use diligent and commercially
reasonable efforts to commercialize at least one Commercial Product or
Commercial Service or otherwise bring to practical application the Project
Results in accordance with the commercial development plan submitted with the
Application and including any changes to such commercial development plan in
accordance with Section D3.01.  For the avoidance of doubt, partnering or
licensing activities shall be considered to be efforts to commercialize.

Section D3.03Licensing of Project Results.  Each License Agreement entered into
by the RECIPIENT shall include an acknowledgement by the licensee that (i) such
License Agreement is subject to the INSTITUTE’s licenses, interests and other
rights under this Contract, and (ii) to the extent that there is a conflict
between the terms of the License Agreement and the terms of this Contract, the
terms of this Contract shall prevail.  In addition, all License Agreements shall
include terms obligating the licensee to report to the RECIPIENT such
information as is required for the RECIPIENT to fully comply with the terms of
the Contract, including without limitation the reporting obligations set forth
in Attachment E, and to allow RECIPIENT to make the grants specified in Sections
D2.02.  The RECIPIENT shall monitor the performance of its licensees and such
licensees’ compliance with the terms of the License Agreements and shall take
commercially reasonable actions to enforce the terms of all License
Agreements.  The RECIPIENT shall [***] report to the INSTITUTE any material
breach of a License Agreement relating to or affecting any of the material
provisions of this Contract.

Section D3.04Cost of Licensing Activities.  The INSTITUTE shall not be
responsible for, and no Grant funds may be used to pay for, any costs or
expenses associated with the RECIPIENT’s Licensing Activities.

Section D3.05Survival.  The licenses, rights and obligations set forth in this
Attachment D, except Section D3.01, shall survive any termination of this
Contract, including any termination for convenience by RECIPIENT.

Section D3.06Recipient Opt-Out.  In the event RECIPIENT determines, after
diligently attempting to comply with the terms of Section D3.02, to cease its
efforts, either directly or through a licensee, to commercialize or otherwise
bring to practical application the Project Results, it will so notify the
INSTITUTE in writing promptly thereafter.  Such written notice must identify the
Project Results and provide a reasonable explanation of the reasons for the
RECIPIENT’s election.  Upon receipt of such notice, the INSTITUTE and RECIPIENT
shall meet within [***] to review the Project Results and rationale for the
RECIPIENT’s election.  Provided that RECIPIENT’s determination to cease its
efforts was not based on material safety concerns related to the Project
Results, the INSTITUTE and RECIPIENT shall engage in good faith negotiations
regarding an alternative commercialization strategy and/or revenue sharing
approach.

The INSTITUTE and RECIPIENT may consider, among other options, an award of
equity in the RECIPIENT, expansion or modification of the Institute Funded
Activity to cover other commercial products or commercial services being
advanced by the RECIPIENT, or some combination thereof.  Unless otherwise
agreed, if the INSTITUTE and RECIPIENT are unable to achieve an alternative
strategy or agreement within [***] of the RECIPIENT’s initial notice of
election, and provided that RECIPIENT’s determination to cease its efforts was
not based on material safety concerns related to the Project Results, the
INSTITUTE shall have the right, but not the obligation, to exercise its rights
in Section D5.01 in relation to the Project Results at the INSTITUTE’s
expense.  If the INSTITUTE elects to exercise its rights under Section D5.01 in
relation to the Project Results, the INSTITUTE shall notify the RECIPIENT in
writing within the later of [***] of INSTITUTE’s receipt of the RECIPIENT’s
initial notice of election or [***] following a declaration by one of the
Parties that good faith negotiations have failed.  In the event that the
INSTITUTE exercises its option under this Section D3.06, the RECIPIENT shall
cooperate with the INSTITUTE’s efforts and provide to INSTITUTE sufficient
information such as relevant feasibility studies, trial results, regulatory
summaries, and pertinent schedules or deadlines in relation to the Project
Results, in commercializing or otherwise bringing to practical application the
applicable Project Results at the INSTITUTE’s cost.  For clarity, so long as the
RECIPIENT is making efforts to commercialize at least one Commercial Product or

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Commercial Service, RECIPIENT shall have no obligation to provide the written
notice as described in this Section D3.06.

PART 4

REVENUE SHARING

Section D4.01Revenue Sharing Percentages.  In consideration for the Grant Award
Proceeds paid to the RECIPIENT by the INSTITUTE under the Contract:

a.RECIPIENT shall pay to the INSTITUTE during the Revenue Term the following
payments until the INSTITUTE receives the aggregate amount of four hundred
percent (400%) of the Grant Award Proceeds:

(i)a revenue sharing percentage of [***] of Revenue for Cumulative Revenue
greater than [***] and less than or equal to [***];

(ii)a revenue sharing percentage of [***] of Revenue for Cumulative Revenue
greater than [***] and less than or equal to [***]; and

(iii)a revenue sharing percentage of [***] of Revenue for Cumulative Revenue
greater than [***].

For clarity, no payments will be made by the RECIPIENT to the INSTITUTE under
this Section D4.01(a) until the Cumulative Revenue of the Recipient is greater
than [***].

b.  In the event the RECIPIENT and/or its licensee is required to obtain a
license under Intellectual Property Rights of one or more Third Parties in order
to make Sales of Commercial Products and/or Commercial Services in any given
country (“Participating License Sources”), then the revenue sharing percentages
set forth under Section D4.01(a)(i)-(iii) may be reduced by [***] for every
[***] royalty paid to such Third Parties on Commercial Products and/or
Commercial Services in such country, as applicable, provided that in no event
will the payments otherwise due to the INSTITUTE under Section D4.01(a) be less
than [***] of the payments that would be payable to the INSTITUTE absent the
effects of this Section D4.01(b).  By way of example, if the RECIPIENT is
required to obtain such a license from a Third Party in a country wherein the
RECIPIENT pays a [***] royalty for Intellectual Property Rights that cover
Commercial Products and Commercial Services in such country, the revenue sharing
percentages under Section D4.01(a)(i), (ii), and (iii) would be reduced to [***]
in such country, respectively.

Section D4.02Continued Revenue Sharing.  In the event the INSTITUTE receives
during the Revenue Term the aggregate amount of four hundred percent (400%) of
the Grant Award Proceeds from the RECIPIENT, the RECIPIENT will continue to pay
the INSTITUTE a revenue sharing percentage of one-half percent (0.5%) of Revenue
for all Revenue generated during the remainder of the Revenue Term.  For
clarity, this revenue sharing percentage cannot be reduced as set forth in
Section D4.01(b).

Section D4.03Equity.  Nothing herein prohibits the INSTITUTE from negotiating
with the RECIPIENT for an equity share in the RECIPIENT in addition to or in
lieu of the revenue sharing set forth in Sections D4.01 and D4.02, when mutually
agreed to by the INSTITUTE and the RECIPIENT.  But under no circumstances is the
INSTITUTE obligated to negotiate for an equity share in the RECIPIENT in lieu of
the revenue sharing set forth herein.

Section D4.04 Statements and Timing of Payments.  All payments owed pursuant to
this Part 4 shall be made to the Cancer Prevention and Research Institute of
Texas, and are payable on or before the thirtieth day following the end of the
calendar quarter in which the Revenue is received or, in the case of Section
D4.05, the monetary recovery is received.  For each payment specified in
Sections D4.01 and D4.02, the payment shall be accompanied by a statement
specifying for such calendar quarter: (i) the Contract to which the payment
relates, (ii) the identities

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

of, royalty percentages, and amounts actually paid to any Participating License
Sources, (iii) the License Agreements, if any, to which the payment relates,
(iv) the quantity of all Sales of each Commercial Product and Commercial Service
since the last payment, if Sales are applicable to the current payment, (v) the
gross consideration from all such Sales, if Sales are applicable to the current
payment, and (vi) a calculation of the amount of the payment to the Cancer
Prevention and Research Institute of Texas.

Section D4.05Recoveries in Enforcement Actions.  In the event that the RECIPIENT
receives any monetary recovery from its enforcement of Institute-Funded IPR
against infringement by a third party, then it shall pay to the State of Texas a
share of such monetary recovery, including any punitive damages, less the
documented fees and expenses that are directly associated with such enforcement
and are paid by RECIPIENT to third parties, at the same rate and in the same
manner as it shares Revenue pursuant to Sections D4.01 and D4.02 (including any
adjustments allowed by Section D4.01(b)).  For clarity, if the enforcement
action is resolved by way of the execution of a License Agreement with the
allegedly infringing third party and such License Agreement is consistent with
this Part 4, then this Section D4.05 is not intended to apply to such License
Agreement or the consideration specified therein.

Section D4.06Revenue-Related Records.  In addition to satisfying the
requirements of Article IV of the Contract and Section E1.03 of Attachment E,
the RECIPIENT shall keep complete and accurate Revenue-related records until the
fourth anniversary of the date of the payment of the last payment owed
hereunder, in sufficient detail to permit the INSTITUTE to confirm the accuracy
of the statements delivered to the INSTITUTE under Section D4.04 and the
calculation of the payments owed hereunder.

Section D4.07Audit of Revenue-Related Records.  Upon at least fifteen (15) days’
advance written notice, the RECIPIENT shall permit the INSTITUTE or its
representatives or agents, at the INSTITUTE’s expense, to examine the
Revenue-related records of the RECIPIENT pursuant to Section D4.06 once per
calendar year during regular business hours for the purpose of and to the extent
necessary to verify the RECIPIENT’s compliance with this Part 4.  The rights of
the INSTITUTE under this Section D4.07 shall terminate on the fourth anniversary
of the date of the payment of the last payment owed hereunder.  In the event
that any such examination reveals an underpayment to the INSTITUTE of greater
than [***] of the amounts previously paid by the RECIPIENT to the INSTITUTE,
then the RECIPIENT shall reimburse the INSTITUTE for the cost of such
examination.

PART 5

OPT-OUT AND DEFAULT

Section D5.01RECIPIENT Opt-Out.  If the INSTITUTE elects to exercise its rights
in relation to the Project Results under Section D3.06, the INSTITUTE shall have
the right, but not the obligation, to pursue protection of the Applicable
Institute-Funded IPR on its own behalf, including directing the filing,
prosecution and maintenance of patents covering the applicable Institute-Funded
Inventions and/or to commercialize or otherwise bring to practical application
Project Results covered by the Applicable Institute-Funded IPR, at its own cost,
either directly or through one or more licensees.  For the purposes of this Part
5, “Applicable Institute-Funded IPR” shall mean all Project Results.  If the
INSTITUTE elects to exercise any such rights under this Section D5.01, it shall
notify RECIPIENT in writing pursuant to the notification requirements in Section
D3.06 and RECIPIENT shall thereafter comply with the terms of Section D5.03 with
regard to the Applicable Institute-Funded IPR.

Section D5.02RECIPIENT Default.  In the event that the INSTITUTE notifies
RECIPIENT in writing of RECIPIENT’s failure to materially comply with its
obligations under Section D3.02, and RECIPIENT fails within [***] of such notice
either: (a) to cure such failure, or in the event that such failure cannot be
reasonably cured within such [***] period, to provide to INSTITUTE a plan to
cure such failure that INSTITUTE deems acceptable, (b) to provide written notice
to the INSTITUTE that such failure was due to material safety concerns, or (c)
to provide proper notice pursuant to Section 3.06, then without further action
on the part of the RECIPIENT or INSTITUTE, the RECIPIENT shall be deemed to have
provided the INSTITUTE the complete, written notice of its cessation of efforts
as described in Section 3.06, and the INSTITUTE shall be free to exercise its
rights under Section 3.06.

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section D5.03RECIPIENT Cooperation upon Opt-Out or Default.  In the event that
the INSTITUTE exercises any of its rights under Section D5.01, the RECIPIENT
shall:

 

(1)

subject to [***], transfer and assign, and does hereby assign, all of its right,
title and interest in and to the applicable Project Results to the INSTITUTE or
the INSTITUTE’s designee, to the maximum extent allowed by law, including where
relevant and necessary to facilitate the foregoing transfer, requesting and
diligently attempting to obtain any approvals required by law or otherwise in
relation to such transfer, and subject to [***], hereby grants to the INSTITUTE
a non-exclusive, royalty-free, perpetual, fully transferable and sublicensable
license under any Institute-Funded Technology and Necessary Additional IPR to
Exploit the Project Results for the development, manufacture and sale of
Commercial Products and Commercial Services and for all other purposes
reasonably related thereto;

 

(2)

to the extent that RECIPIENT is unable to transfer all of its right, title and
interest in and to the applicable Project Results to the INSTITUTE as specified
in Section D5.03(1), and subject to [***], RECIPIENT hereby grants to the
INSTITUTE an exclusive, royalty-free, perpetual, fully transferable and
sublicensable license under the Applicable Institute-Funded IPR to Exploit the
Project Results for the development, manufacture and sale of Commercial Products
and Commercial Services and for all other purposes reasonably related thereto,
provided that the INSTITUTE may exercise the foregoing rights only after
exercising its right under Section D5.01;

 

(3)

cooperate with the INSTITUTE’s efforts, and at the INSTITUTE’s cost, in
protecting Applicable Institute-Funded IPR and Institute-Funded Technology, and
in commercializing or otherwise bringing to practical application the applicable
Project Results, including making relevant Recipient Personnel (to the extent
still obligated to RECIPIENT), Contractors, Collaborators, records (including
without limitation, laboratory notebooks, electronic records and data), papers,
information, samples, specimens and other materials related to the applicable
Project Results reasonably available for such purposes and executing any
documents and taking any further action reasonably necessary to effectuate the
intent of this Section D5.03; and

 

(4)

subject to applicable law, not take any action that would oppose or impede the
INSTITUTE’s ability to protect the applicable Project Results.

If the INSTITUTE exercises its rights under Sections D5.01, the RECIPIENT shall
have no further claim to or interest in the applicable Project Results, except
as set forth in Section D2.01 of this Attachment and shall not be entitled to
any share of Revenue or any other compensation with respect to such Project
Results, except to the minimum extent required by law, if any.  To the extent
that the INSTITUTE has exercised its rights under Section D5.01 and RECIPIENT is
unable to transfer all of its right, title and interest in and to the applicable
Project Results to the INSTITUTE as specified in D5.03(1), then the INSTITUTE’s
license set forth in D5.03(2) includes the right, but not the obligation, for
the INSTITUTE at its cost to: (i) direct the filing, prosecution and maintenance
of patents covering the applicable Project Results, and (ii) enforce all
Applicable Institute-Funded IPR relevant to the Project Results against any
infringement by a third party.  Subject to the statutory duties of the Texas
Attorney General, if any, RECIPIENT shall cooperate fully with the INSTITUTE in
any action brought by the INSTITUTE to enforce the Institute-Funded IPR in the
applicable Project Results, at the INSTITUTE’s cost, including without
limitation, joining the enforcement action in name as a party plaintiff after
all required approvals are obtained; provided that the INSTITUTE or its designee
shall have full control over such enforcement action and shall receive and
retain all monetary and other recoveries resulting from such enforcement
actions, including any punitive damages.

PART 6

DEFINITIONS

Throughout this Attachment D, the following underlined terms shall have the
meanings given below.

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(1)Commercial Product means anything that is based on, utilizes or is developed
from, or materially incorporates, the Project Results and that is capable of
being sold, licensed, transferred or conveyed to another party or is capable of
otherwise being Exploited or disposed of, whether in exchange for consideration
or not.

(2)Commercial Service means any service performed that is based on, utilizes or
is developed from, or materially incorporates, the Project Results.  For
clarity, Commercial Service does not include non¬commercial research and
development performed by RECIPIENT or its Collaborators or licensees.

(3)Cumulative Revenue means after the First Commercial Sale worldwide of a
Commercial Product or Commercial Service, the sum of all Revenue in all years
and calendar quarters up to the calendar quarter in which the applicable revenue
sharing percentage in Section D4.01 is being paid.

(4)Exclusive License means a License Agreement under which the specific rights
granted to the licensee with respect to the Project Results, including without
limitation scope of use and territorial rights, are granted on an exclusive
basis.

(5)Exclusivity means any exclusivities granted by the government in a country to
provide an entity with protection from competitors in the commercial market for
a defined period of time, including but not limited to patent-based
exclusivities (and any patent term extensions, supplementary protection
certificates or patent term adjustments thereof, and the like), and market-based
“data” exclusivities (e.g., orphan drugs, new chemical entities, biologics, new
formulations or combinations, and pediatric, and the like).  For the avoidance
of doubt, Exclusivity shall not mean any protection gained solely from either
trade secrets or trademarks.

(6)Exploit or Exploitation means make, have made, use, sell, offer to sell,
import, export, or otherwise commercialize, dispose of, practice, copy,
distribute, create derivative works of, publicly perform or publicly display.

(7)First Commercial Sale means the first bona fide arm’s length Sale of a
Commercial Product or Commercial Service to a Third Party by or on behalf of
RECIPIENT or its licensees for monetary value, for use or consumption by the end
user of such Commercial Product or Commercial Service.  For clarity, Sales of a
Commercial Product or Commercial Service for registration samples, clinical
trial purposes or compassionate use sales, named patient use, test marketing,
sampling and promotional uses, inter-company transfers to affiliates of
RECIPIENT or its licensees, shall not constitute a First Commercial Sale.

(8)Grant Award Proceeds means the sum of all monies paid by INSTITUTE to
RECIPIENT under the Contract.  For clarity, Grant Award Proceeds will not be
diminished by the amount of any funds repaid to INSTITUTE by RECIPIENT under
Section 4.07 of the Contract.

(9)Institute-Funded IPR means any and all Intellectual Property Rights in and to
Institute-Funded Technology.  In no event shall Institute-Funded IPR include any
intellectual property rights and/or technology in existence and owned/controlled
by the RECIPIENT prior to the receipt of funds from the INSTITUTE or arising
from activities conducted independently of the Project or acquired independently
of the Project.

(10)Institute-Funded Invention means an Invention conceived or first reduced to
practice by or on behalf of RECIPIENT, including by Recipient Personnel,
Contractor(s) and/or Collaborator(s) in the performance of Institute-Funded
Activity.

(11)Institute-Funded Technology means any and all of the following resulting or
arising, in whole or in part, from Institute-Funded Activity during the Contract
term: (a) proprietary and confidential information, including but not limited to
data, trade secrets, materials and know-how; (b) databases, compilations and
collections of data; (c) tools, methods and processes; and (d) works of
authorship, excluding all scholarly works, but including, without limitation,
computer programs, source code and executable code, whether embodied in
software, firmware or otherwise, documentation, files, records, data and mask
works; and all instantiations of the foregoing in any form and embodied in any
form, including but not limited to therapeutics, drugs, drug delivery systems,
drug

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

formulations, devices, diagnostics, biomarkers, reagents, methodologies and
research tools.  Institute-Funded Technology includes Institute-Funded
Inventions.  Institute-Funded Technology shall not include items that were
conceived of, in existence, or owned/controlled by RECIPIENT prior to receipt of
funds from the INSTITUTE or arising from activities conducted independently of
the Project or acquired independently of the Project, such as: (a) proprietary
and confidential information, including but not limited to data, trade secrets,
materials and know-how; (b) databases, compilations and collections of data; (c)
tools, methods and processes; and (d) works of authorship, excluding all
scholarly works, but including, without limitation, computer programs, source
code and executable code, whether embodied in software, firmware or otherwise,
documentation, files, records, data and mask works; and all instantiations of
the foregoing in any form and embodied in any form, including but not limited to
therapeutics, drugs, drug delivery systems, drug formulations, devices,
diagnostics, biomarkers, reagents, methodologies and research tools.

(12)Intellectual Property Rights or IPR means any and all of the following and
all rights in, arising out of, or associated therewith: (a) all United States
and foreign patents and utility models and applications therefor, and all
reissues, re-examinations, divisionals, renewals, substitutions, extensions,
provisionals, continuations and continuations-in part thereof, and equivalent or
similar rights anywhere in the world in inventions and discoveries; (b) all
trade secrets and rights in know-how, materials and proprietary information; (c)
all copyrights, copyright registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (d) all mask works, mask work
registrations and applications therefor, and any equivalent or similar rights in
semiconductor masks, layouts, architectures or topology; and (e) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world.

(13)Invention means any idea, composition of matter, method, device, process or
discovery that is conceived and/or reduced to practice, whether patentable or
not.

(14)License Agreement means an agreement by which an owner of a Project Result
grants any right to Exploit such Project Result to a Third Party in exchange for
consideration.

(15)Licensing Activities means the efforts of RECIPIENT or its Collaborator to
negotiate, execute or enforce a License Agreement.

(16)Major Market Country means one or more of the following: [***].

(17)Necessary Additional IPR means any Intellectual Property Rights (a) owned by
RECIPIENT, and (b) identified by the Institute and agreed to in writing by
RECIPIENT, that are not Project Results but are necessary to Exploit the Project
Results for the specific purposes set forth in the applicable Section of this
Attachment D.

(18)Project Results means any and all Institute-Funded Technology and
Institute-Funded IPR.

(19)Revenue means the gross consideration, whether cash (for example, but not by
way of limitation, any milestone fees, license fees, sublicense fees, or
assignment fees) or non-cash (for example, but not by way of limitation,
securities, direct equity interest, indirect equity interest, trade or barter
considerations, and the like), received from Sales to a Third Party by or on
behalf of the RECIPIENT and its licensees (including RECIPIENT’s affiliates and
sublicensees of RECIPIENT’s licensee), net of: (a) trade or quantity discounts
or rebates, credits, allowances or refunds given for rejected or returned
Commercial Products or Commercial Services, (b) any sales, value-added or other
tax or governmental charge levied on the sale, transportation or delivery of a
Commercial Product or Commercial Service (but excluding any income tax owed by
the RECIPIENT), and (c) any separately stated charges for freight, postage,
shipping and insurance.  The foregoing notwithstanding, any consideration: (i)
received and used by RECIPIENT or its licensees for the purpose of research or
development of Commercial Products and Commercial Services, or (ii) received
from Sales made solely in the performance of clinical trials designed to obtain
regulatory approval for a Commercial Product or Commercial Service, or (iii)
received by RECIPIENT or its licensees from Sales made for compassionate use
where no profit was obtained by RECIPIENT or its licensees shall not be included
in this term.

33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(20)Revenue Term means the period commencing on the date of the First Commercial
Sale of a Commercial Product or Commercial Service and ending, on a
country-by-country basis, when there is not, or there no longer exists, any
Exclusivity for the Commercial Product or Commercial Service in such
country.  If there is no Exclusivity for a Commercial Product or Commercial
Service in any Major Market Country, the Revenue Term shall mean the period
commencing on the date of the First Commercial Sale of such Commercial Product
or Commercial Service and ending [***] later.

(21)Sale or Sales means any sale, license, lease, transfer, conveyance or other
Exploitation or disposition of a Commercial Product or Commercial Service for
which consideration from a first Third Party is received.  For clarity, transfer
or assignment of a Commercial Product or Commercial Service in connection with a
merger, consolidation, transfer or sale of all, or substantially all, of
RECIPIENT’s business or assets, or change of control or similar transaction
involving the RECIPIENT will not constitute a Sale.

(22)Third Party means a party other than (a) the RECIPIENT, (b) any affiliate or
licensee of the RECIPIENT, either directly or through any sublicenses, or (c) an
entity that enjoys any special course of dealing with any of (a) or (b) above.

Other terms may be defined elsewhere in this Attachment or in the Contract.

 

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

[gaqppqbzz2px000004.jpg]

 

ATTACHMENT E

REPORTING REQUIREMENTS

This Attachment E is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the
RECIPIENT.  A capitalized term used in this Attachment shall have the meaning
given to term in the Contract or in the Attachments to the Contract, unless
otherwise defined herein.  In the event of a conflict between the provisions of
this Attachment and the provisions of the Contract, this Attachment shall
control.

INSTITUTE and RECIPIENT agree as follows:

ANNUAL REPORTING

Section E1.01Annual Reports.  The RECIPIENT shall submit  reports  annually to
the INSTITUTE  within [***]  of  the anniversary of the Effective Date of this
Contract or at such other time as may be specified herein.  The reports shall be
submitted by the means and in the form(s) required by the INSTITUTE and shall be
signed by the Principal Investigator/Program Director and the RECIPIENT’s
Authorized Signing Official.  To the extent possible, the reports shall only
include information that may be shared publicly.  However, if it is necessary to
submit information in the reports that the RECIPIENT considers confidential in
order to fully comply with the terms of this Contract, then the RECIPIENT shall
use reasonable efforts to mark such information as “confidential” and shall, to
the extent practicable, to segregate such information within the reports to
facilitate its redaction should redaction ever be necessary or appropriate.

Section E1.02Contents of Reports.  Each report shall contain a signed
verification (electronic signature is acceptable) of RECIPIENT’s compliance with
each of its obligations as set forth in the Contract and shall include the
following for the period covered by such report, as may then be applicable:

(a)

Project Data.  During the term of the Contract, RECIPIENT shall include in its
annual report each of the following (except that the final annual report due
under this part (a) shall be due within [***] after the end of the term of the
Contract):

 

(1)

A brief statement of the progress made to under the Scope of Work, including the
progress to achieve the Project Goals and Timelines set forth in Attachment A.

 

(2)

A brief statement of the Project Goals for the twelve months following
submission of the report.

 

(3)

New jobs created in the preceding twelve month period as a result of the Grant
funds awarded to RECIPIENT.

 

(4)

An inventory of the Equipment purchased for the Project using Grant funds.

 

(5)

A HUB report in accordance with Section 3.08 “Historically Underutilized
Businesses” of the Contract.

(b)

Commercialization Data.  During the term of the Contract and continuing
thereafter for so long as RECIPIENT has ongoing obligations to the INSTITUTE
with respect to protection, development, commercialization and licensing of
Project Results pursuant to Attachment D, RECIPIENT shall provide information
about commercialization activities in a format specified by the INSTITUTE.

(c)

Revenue Sharing Data.  During the term of the Contract and continuing thereafter
for so long as RECIPIENT has ongoing obligations to the INSTITUTE with respect
to revenue sharing pursuant to Attachment D:

 

(1)

A statement of the identities of the funding sources, amounts and dates of
funding for all funding sources for the Project.

 

(3)

A brief statement of the RECIPIENT’s efforts to secure additional funds to
support the Project.

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(4)

All financial information necessary to verify the calculation of the revenue
sharing amounts specified in Attachment D.

(d)

Additional Data.  In addition to the foregoing, RECIPIENT shall use commercially
reasonable efforts to also promptly report any other information required by
this Contract or otherwise reasonably requested by the INSTITUTE, the
Legislature, or any other funding or regulatory bodies covering the RECIPIENT’s
activities under this Contract.

Section E1.03 Record Keeping and Audits.  The provisions of Article IV of the
Contract shall apply fully to all information reported to the INSTITUTE pursuant
to this Attachment, except that the right of the State of Texas to audit and the
RECIPIENT’s obligation to maintain Records shall continue until four years after
the date of each such report made by RECIPIENT hereunder.

Section E1.04  Confidentiality of Documents and Information.  The provisions of
Section 2.13 “Confidentiality of Documents and Information” of the Contract
shall apply fully to all Confidential Information reported, delivered or
submitted to the INSTITUTE pursuant to this Attachment E.

 

 

 

 

 

 

 

 

 

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Grant ID:

DP160071

PI/PD/CR: Jason Kim

Organization: Molecular Templates, Inc.

[gaqppqbzz2px000007.jpg]

[gaqppqbzz2px000008.jpg]

Approved Contract Documents

Title

Approved By

Approved Date

Product Development Base Contract

Kim, Jason

04 Sep 2018

Attachment A - Goals and Objectives

Nelson, Lisa

06 Sep 2018

Attachment B - Verification Request of Contract Document

Kim, Jason

07 Sep 2018

Attachment C Part 1 - Assurances and Certifications

Kim, Jason

31 Aug 2018

Attachment C Part 2 - Matching Compliance Certification

Lansdowne, Bob

07 Sep 2018

Attachment D - Intellectual Property and Revenue Sharing

Kim, Jason

04 Sep 2018

Attachment E - Reporting Requirements

Kim, Jason

04 Sep 2018

Chief Executive Officer Approval

Roberts, Wayne

18 Sep 2018

 

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

 

As indicated by the signatures below, the INSTITUTE and the RECIPIENT agree to
the following amendments to the CPRIT Contract:

Contract Document F: I.  Amendments to CANCER RESEARCH GRANT CONTRACT (A) In
Article 1, DEFINITIONS, delete Section (6) (Institute-Funded Activity) in its
entirety and replace it with amended Section (6) shown below: (6)
Institute-Funded Activity - all aspects of work funded by the Institute and
conducted as part of the Project as set forth in the Project Description and/or
Scope of Work (Attachment A).  (B) In Article 1, DEFINITIONS, amend Section (9)
(Project), after “the activities specified” to delete the term “or generally”
and replace it with -- and --.  Amended Section (9) is shown below: (9) Project
- the activities specified and described in the Scope of Work or otherwise in
this Contract (including without limitation any of the Attachments to the
Contract) that are approved by the INSTITUTE for funding, regardless of whether
the of the financial support necessary to carry them out.  II.  Amendments to
Attachment A: PROJECT DESCRIPTION, GOALS AND TIMELINES (SCOPE OF WORK) – (A) On
the Timeline page of Attachment A, insert the following note in the
[***].  III.  Amendments to Attachment D: INTELLECTUAL PROPERTY AND REVENUE
SHARING (A) In Part 1, Section D1.01, delete the section in its entirety and
replace it with amended Section D1.01 shown below: Section D1.01 Ownership of
Project Results.  RECIPIENT and its Collaborators, and (to the extent
applicable) any third party participating in the research, development or
commercialization of [***], shall with respect to INSTITUTE [***]
Institute-Funded Technology and the Institute-Funded IPR, subject to the terms
of the Contract.  (B) In Part 1, Section D1.02, first sentence, delete “third
Party” and replace with --Third Party--; after “or transfer or assignment is to
occur,” insert -- under provisions of confidentiality and redacted for (a) [***]
and (b) other confidential subject matter on a case-by-case basis with approval
of the INSTITUTE.  --; and in the second sentence, move “to” (after “writing”)
to directly follow “(i)”; insert “to” directly after (ii); directly after (iii),
delete “be responsible for and pay” and replace it with -- that --; and after
“under Part 4 of this Attachment D,” insert -- will be paid by[***].  Amended
Section D1.02 is shown below: Section D1.02 Transfer or Assignment of Rights to
a Third Party.  RECIPIENT shall notify the INSTITUTE of any proposed transfer or
assignment of rights in any Project Results to a Third Party and provide to
INSTITUTE a copy of the agreement under which the proposed transfer or
assignment is to occur, under provisions of confidentiality and redacted for (a)
[***] and (b) other confidential subject matter on a case-by-case basis with
approval of the INSTITUTE.  RECIPIENT shall ensure that, in any assignment or
transfer of Project Results, the transferee or assignee agrees in writing: (i)
to recognize that the Institute-Funded IPR and Institute-Funded Technology, as
applicable, is transferred or assigned subject to the licenses, interests and
other rights in such Project Results provided to the INSTITUTE in the Contract
and any applicable law or regulation, (ii) to take all actions necessary to
protect all such licenses, interests and other rights, and (iii) that all
amounts required under Part 4 of this Attachment D will be paid [***].  Any
attempted transfer or assignment of rights in any Project Results to a Third
Party without written agreement to the conditions in (i) – (iii) above shall be
null, void and of no effect.  (C) In Part 1, Section D1.03, first sentence,
after “RECIPIENT shall use commercially reasonable efforts,” insert --
including, as applicable, [***], --; and in the third sentence, after “Upon
notice of the aforesaid, the INSTITUTE shall have the right, but not the
obligation,” insert -- subject to IPR ownership rights of [***] and [***] in and
to [***], --.  Amended Section D1.03 is shown below: Section D1.03 Protection of
Institute-Funded IPR.  Subject to Section D5.01, RECIPIENT shall use
commercially reasonable efforts, including, as applicable, [***], to
appropriately protect the Institute-Funded IPR, including without limitation,
diligently seeking registration and maintenance of patents and copyrights
covering the Institute-Funded Technology, as appropriate.  If RECIPIENT elects
to abandon any patent applications filed or patents issued covering any
Institute-Funded Technology in any Major Market Country, RECIPIENT shall provide
the INSTITUTE with prior written notice of such election, with sufficient time
(but no less than [***]) for the INSTITUTE to exercise its rights under this
Section D1.03 with respect thereto.  Upon notice of the aforesaid, the INSTITUTE
shall have the right, but not the obligation, subject to IPR ownership rights of
[***] and [***] in and to [***], to pursue protection of the applicable
Institute-Funded Technology on its own behalf in such Major Market Country,
including directing the filing, prosecution and maintenance of patent
applications or patents covering the applicable Institute-Funded Inventions in
any of such Major Market Countries for which the INSTITUTE exercises

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

its rights under this Section D1.03.  In the Major Market Countries where the
INSTITUTE pursues protection of the Institute-Funded Technology under this
Section D1.03, RECIPIENT agrees to grant, and does hereby grant, to the
INSTITUTE a non-exclusive, irrevocable, royalty-free, perpetual license with
right to sublicense in the applicable Major Market Countries to the applicable
Instituted-Funded Technology and any applicable Project Results.  For
clarification, a determination by RECIPIENT to (i) abandon a patent application
in favor of a continuation or divisional application or the like, or (ii) narrow
the scope of the claimed subject matter, shall not be deemed an election to
abandon such Institute-Funded IPR.  (D) In Part 1, Section D1.05(a), first
sentence, after “within [***] after RECIPIENT receives or generates it” insert
-- , unless agreed to otherwise by INSTITUTE --.  Amended Section D1.05(a) is
shown below: Section D1.05 Inventions.  (a) Disclosures and Patent
Applications.  RECIPIENT shall notify INSTITUTE of each Institute-Funded
Invention by delivering to INSTITUTE a copy of the invention disclosure within
[***] after RECIPIENT receives or generates it, unless agreed to otherwise by
INSTITUTE.  In the event that a patent application is filed on the invention
disclosure, RECIPIENT shall provide the INSTITUTE with a complete copy of such
patent application and associated filing documents within [***] of its
filing.  (E) In Part 2, Section D2.01, first sentence, after “(including
material embodiments thereof” insert -- [***] --.  Amended Section D2.01 is
shown below: Section D2.01 RECIPIENT License.  In granting an Exclusive License
to any Project Results, RECIPIENT shall retain the right to Exploit all Project
Results (including material embodiments thereof [***]) for education, research
and other non-commercial purposes, and the right to grant the licenses pursuant
to Section D2.02 below.  (F) In Part 2, Section D2.02, delete this section in
its entirety and replace with the following amended Section D2.02, as shown
below: Section D2.02 INSTITUTE License.  RECIPIENT hereby grants to the
INSTITUTE a non-exclusive, irrevocable, royalty-free, perpetual, worldwide
license, solely for academic, non-commercial purposes, under the Project Results
and to Exploit any Necessary Additional IPR, said license specifically [***],
and with a right to sublicense to a permitted sublicensee of the INSTITUTE,
consisting of other governmental entities and agencies of the State of Texas,
and private or independent institutions of higher education (as defined by Texas
law) located in Texas, for education, research and other non-commercial purposes
only, pursuant to industry-standard confidentiality and/or material transfer
agreements to be entered into between the parties, as applicable.  RECIPIENT
shall make all non-excluded Institute-Funded Technology available by reasonable
means to the INSTITUTE in order for the INSTITUTE to exercise its rights under
this Section D2.02, at no cost to RECIPIENT.  A copy of any written sublicense
granted by INSTITUTE under this Section D2.02 will be provided to RECIPIENT by
INSTITUTE within [***] of the effective date of such sublicense.  (G) In Part 2,
Section D2.03, delete this section in its entirety and replace with the
following amended Section D2.03, as shown below: Section D2.03 No Implied
Licenses.  No implied licenses are granted under this Contract including without
limitation any license to any Intellectual Property Rights owned or controlled
by RECIPIENT or [***] or [***] outside of the Institute-Funded IPR.  Nothing in
this Attachment D to the Contract shall be construed to impose an obligation on
RECIPIENT to license or otherwise make available any of its Intellectual
Property Rights or other resources owned or controlled by it except as expressly
provided in this Attachment.  (H) In Part 3, Section D3.01, first sentence,
delete “enhance” and replace it with -- implement --; and after “to
commercialize or otherwise bring to practical application” insert -- at least
one Commercial Product directed to the molecular target described in the
--.  Amended Section D3.01 is shown below: Section D3.01 Commercialization
Strategy.  RECIPIENT shall be under a continuing obligation throughout the term
of this Contract to implement and improve the commercial development plan
submitted with the Application and to provide an annual written report to the
INSTITUTE regarding the RECIPIENT’s and its licensee’s efforts to commercialize
or otherwise bring to practical application at least one Commercial Product
[***] Project Results.  The INSTITUTE may, at its option and at any time,
provide RECIPIENT with comments regarding the RECIPIENT’s commercial development
plan and strategy, in which case RECIPIENT shall consider in good faith and, if
appropriate, use reasonable efforts to account for and incorporate the
INSTITUTE’s input into such commercial development plan and strategy.  (I) In
Part 3, Section D3.02, second sentence, after “considered to be” insert --
diligent and commercially reasonable efforts --.  Amended Section D3.02 is shown
below: Section D3.02 Commercialization Efforts.  The RECIPIENT shall, including
whether through its own efforts or the efforts of a licensee under a License
Agreement allowed by the terms of this Attachment, use diligent and commercially
reasonable efforts to commercialize at least one Commercial Product or
Commercial Service or otherwise bring to practical application the Project
Results in accordance with the commercial

39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

development plan submitted with the Application and including any changes to
such commercial development plan in accordance with Section D3.01.  For the
avoidance of doubt, partnering or licensing activities shall be considered to be
diligent and commercially reasonable efforts to commercialize.  (J) In Part 3,
Section D3.03, first sentence, delete “(i)”; at line 4, after “Contract,” delete
“[***] and replace with -- [***] --; in the second sentence, after “the
reporting obligations set forth in Attachment E” insert -- to this Contract --;
and after the last sentence, insert -- “[***]  -- Amended Section D3.03 is shown
below: Section D3.03 Licensing of Project Results.  Each License Agreement
entered into by the RECIPIENT shall include an acknowledgement by the licensee
that such License Agreement is subject to the INSTITUTE’s licenses, interests
and other rights under this Contract, [***].  In addition, all License
Agreements shall include terms obligating the licensee to report to the
RECIPIENT such information as is required for the RECIPIENT to fully comply with
the terms of the Contract, including without limitation the reporting
obligations set forth in Attachment E to this Contract, and to allow RECIPIENT
to make the grants specified in Sections D2.02.  The RECIPIENT shall monitor the
performance of its licensees and such licensees’ compliance with the terms of
the License Agreements and shall take commercially reasonable actions to enforce
the terms of all License Agreements.  The RECIPIENT shall [***] report to the
INSTITUTE any material breach of a License Agreement relating to or affecting
any of the material provisions of this Contract.  [***]  (K) In Part 3, Section
D3.06, first sentence, after “commercialize or otherwise bring to practical
application” insert -- [***] --; and in the last sentence, after “is making
efforts to commercialize at least one Commercial Product or Commercial Service”
insert -- [***] --.  Amended Section D3.06 is shown below: Section D3.06
Recipient Opt-Out.  In the event RECIPIENT determines, after diligently
attempting to comply with the terms of Section D3.02, to cease its efforts,
either directly or through a licensee, to commercialize or otherwise bring to
practical application [***] the Project Results, it will so notify the INSTITUTE
in writing promptly thereafter.  Such written notice must identify the Project
Results and provide a reasonable explanation of the reasons for the RECIPIENT’s
election.  Upon receipt of such notice, the INSTITUTE and RECIPIENT shall meet
within [***] to review the Project Results and rationale for the RECIPIENT’s
election.  Provided that RECIPIENT’s determination to cease its efforts was not
based on material safety concerns related to the Project Results, the INSTITUTE
and RECIPIENT shall engage in good faith negotiations regarding an alternative
commercialization strategy and/or revenue sharing approach.  The INSTITUTE and
RECIPIENT may consider, among other options, an award of equity in the
RECIPIENT, expansion or modification of the Institute Funded Activity to cover
other commercial products or commercial services being advanced by the
RECIPIENT, or some combination thereof.  Unless otherwise agreed, if the
INSTITUTE and RECIPIENT are unable to achieve an alternative strategy or
agreement within [***] of the RECIPIENT’s initial notice of election, and
provided that RECIPIENT’s determination to cease its efforts was not based on
material safety concerns related to the Project Results, the INSTITUTE shall
have the right, but not the obligation, to exercise its rights in Section D5.01
in relation to the Project Results at the INSTITUTE’s expense.  If the INSTITUTE
elects to exercise its rights under Section D5.01 in relation to the Project
Results, the INSTITUTE shall notify the RECIPIENT in writing within [***] of
INSTITUTE’s receipt of the RECIPIENT’s initial notice of election or [***]
following a declaration by one of the Parties that good faith negotiations have
failed.  In the event that the INSTITUTE exercises its option under this Section
D3.06, the RECIPIENT shall cooperate with the INSTITUTE’s efforts and provide to
INSTITUTE sufficient information such as relevant feasibility studies, trial
results, regulatory summaries, and pertinent schedules or deadlines in relation
to the Project Results, in commercializing or otherwise bringing to practical
application the applicable Project Results at the INSTITUTE’s cost.  For
clarity, so long as the RECIPIENT is making efforts to commercialize at least
one Commercial Product or Commercial Service [***], RECIPIENT shall have no
obligation to provide the written notice as described in this Section
D3.06.  (L) In Part 5, Section D5.01, delete this section in its entirety and
replace with amended Section D5.01, as shown below: Section D5.01 RECIPIENT
Opt-Out.  If the INSTITUTE elects to exercise its rights in relation to the
Project Results under Section D3.06, the INSTITUTE shall have the right, but not
the obligation, to pursue protection of the applicable Institute-Funded IPR on
its own behalf, including directing the filing, prosecution and maintenance of
patents covering the applicable Institute-Funded Inventions and/or to
commercialize or otherwise bring to practical application Project Results
covered by the applicable Institute-Funded IPR, at its own cost, either directly
or through one or more licensees.  If the INSTITUTE elects to exercise any such
rights under this Section D5.01, it shall notify RECIPIENT in writing pursuant
to the notification requirements in Section D3.06 and RECIPIENT shall thereafter

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

comply with the terms of Section D5.03 with regard to all applicable
Institute-Funded IPR in which RECIPIENT has a right to assign or license.  (M)
In Part 5, Section D5.02, replace each of three occurrences of “3.06” with --
D3.06 --.  Amended Section D5.02 in relevant part is shown below: Section D5.02
RECIPIENT Default.  In the event that the INSTITUTE notifies RECIPIENT in
writing of RECIPIENT’s failure to materially comply with its obligations under
Section D3.02, and RECIPIENT fails within [***] of such notice either: (a) to
cure such failure, or in the event that such failure cannot be reasonably cured
within such [***] period, to provide to INSTITUTE a plan to cure such failure
that INSTITUTE deems acceptable, (b) to provide written notice to the INSTITUTE
that such failure was due to material safety concerns, or (c) to provide proper
notice pursuant to Section D3.06, then without further action on the part of the
RECIPIENT or INSTITUTE, the RECIPIENT shall be deemed to have provided the
INSTITUTE the complete, written notice of its cessation of efforts as described
in Section D3.06, and the INSTITUTE shall be free to exercise its rights under
Section D3.06.  (N) In Part 5, Section D5.03, delete this section in its
entirety and replace with the following amended Section D5.03, as shown below:
Section D5.03 RECIPIENT Cooperation upon Opt-Out or Default.  In the event that
the INSTITUTE exercises any of its rights under Section D5.01 or D5.02, the
RECIPIENT shall: (1) subject to [***], transfer and assign, and does hereby
assign, all of its right, title and interest in and to the applicable
Institute-Funded IPR to the INSTITUTE or the INSTITUTE’s designee, to the
maximum extent allowed by law, including where relevant and necessary to
facilitate the foregoing transfer, requesting and diligently attempting to
obtain any approvals required by law or otherwise in relation to such transfer,
and subject to [***], hereby grants to the INSTITUTE a non-exclusive,
royalty-free, perpetual, fully transferable and sublicensable license under any
Institute-Funded Technology and Necessary Additional IPR to Exploit the
Institute-Funded IPR and Institute-Funded Technology for the development,
manufacture and sale of Commercial Products and Commercial Services and for all
other purposes reasonably related thereto; (2) to the extent that RECIPIENT is
unable to transfer all of its right, title and interest in and to the applicable
Institute-Funded IPR to the INSTITUTE as specified in Section D5.03(1), and
subject to [***], RECIPIENT hereby grants to the INSTITUTE an exclusive,
royalty-free, perpetual, fully transferable and sublicensable license under the
applicable Institute-Funded IPR to Exploit the applicable Institute-Funded IPR
and Institute-Funded Technology for the development, manufacture and sale of
Commercial Products and Commercial Services and for all other purposes
reasonably related thereto, provided that the INSTITUTE may exercise the
foregoing rights only after exercising its right under Section D5.01; (3)
cooperate with the INSTITUTE’s efforts, and at the INSTITUTE’s cost, in
protecting applicable Institute-Funded IPR and Institute-Funded Technology, and
in commercializing or otherwise bringing to practical application the applicable
Project Results (subject to [***]), including making relevant Recipient
Personnel (to the extent still obligated to RECIPIENT), Contractors,
Collaborators, records (including without limitation, laboratory notebooks,
electronic records and data), papers, information, samples, specimens and other
materials related to the applicable Project Results reasonably available for
such purposes and executing any documents and taking any further action
reasonably necessary to effectuate the intent of this Section D5.03; and (4)
subject to applicable law, not take any action that would oppose or impede the
INSTITUTE’s ability to protect the applicable Institute-Funded IPR.  If the
INSTITUTE exercises its rights under Sections D5.01, the RECIPIENT shall have no
further claim to or interest in the applicable Project Results, except as set
forth in Section D2.01 of this Attachment and shall not be entitled to any share
of Revenue or any other compensation with respect to such Project Results,
except to the minimum extent required by law, if any.  To the extent that the
INSTITUTE has exercised its rights under Section D5.01 and RECIPIENT is unable
to transfer all of its right, title and interest in and to the applicable
Project Results to the INSTITUTE as specified in D5.03(1), then the INSTITUTE’s
license set forth in D5.03(2) includes the right, but not the obligation, and
subject to [***] and [***] in and to [***], for the INSTITUTE at its cost to:
(i) direct the filing, prosecution and maintenance of patents covering the
applicable Project Results, and (ii) enforce all applicable Institute-Funded IPR
relevant to the Project Results against any infringement by a third
party.  Subject to the statutory duties of the Texas Attorney General, if any,
RECIPIENT shall cooperate fully with the INSTITUTE in any action brought by the
INSTITUTE to enforce the Institute-Funded IPR in the applicable Project Results,
at the INSTITUTE’s cost, including without limitation, joining the enforcement
action in name as a party plaintiff after all required approvals are obtained;
provided that the INSTITUTE or its designee shall have full control over such
enforcement action and shall receive and retain all monetary and other
recoveries resulting from such enforcement actions, including any punitive
damages.  (O) Part 6, Definitions, is amended to add new Sections

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

(3), (5), (22) and (23); to amend Sections (11) - (14); and original sections
have been renumbered to preserve consecutive numbering.  Accordingly, Part 6,
Definitions is deleted in its entirety and replaced with the following amended
Part 6, Definitions, as shown below: PART 6 DEFINITIONS Throughout this
Attachment D, the following underlined terms shall have the meanings given
below.  (1) Commercial Product means anything that is based on, utilizes or is
developed from, or materially incorporates, the Project Results and that is
capable of being sold, licensed, transferred or conveyed to another party or is
capable of otherwise being Exploited or disposed of, whether in exchange for
consideration or not.  (2) Commercial Service means any service performed that
is based on, utilizes or is developed from, or materially incorporates, the
Project Results.  For clarity, Commercial Service does not include non-
commercial research and development performed by RECIPIENT or its Collaborators
or licensees.  (3) CPRIT Project No.  CC121020 Institute-Funded IPR means any
and all Intellectual Property Rights in the following, resulting or arising from
Institute-Funded Activity during the CPRIT Project No.  CC121020 Contract term:
international patent applications [***] and [***], and related (a) proprietary
and confidential information, including but not limited to data, trade secrets
and know-how; (b) databases, compilations and collections of data; (c) tools,
methods and processes; and (d) works of authorship, excluding all scholarly
works, but including, without limitation, computer programs, source code and
executable code, whether embodied in software, firmware or otherwise,
documentation, files, records, data and mask works; and all applications of the
foregoing in any form and embodied in any form, including but not limited to
therapeutics, drugs, drug delivery systems, drug formulations, devices,
diagnostics, biomarkers, reagents and research tools.  In no event shall
Institute-Funded Technology include items that were conceived of, in existence,
or owned/controlled by RECIPIENT prior to receipt of funds from the INSTITUTE to
the RECIPIENT for Project No.  CC121020.  (4) Cumulative Revenue means after the
First Commercial Sale worldwide of a Commercial Product or Commercial Service,
the sum of all Revenue in all years and calendar quarters up to the calendar
quarter in which the applicable revenue sharing percentage in Section D4.01 is
being paid.  (5) [***] means proprietary information, data, results,
technologies, Inventions, materials, molecules and compositions owned, licensed
or otherwise controlled by RECIPIENT’s [***] or [***].  For the sake of clarity,
“[***]” does not include CPRIT Project No.  CC121020 Institute-Funded IPR.  (6)
Exclusive License means a License Agreement under which the specific rights
granted to the licensee with respect to the Project Results, including without
limitation, scope of use and territorial rights, are granted on an exclusive
basis.  (7) Exclusivity means any exclusivities granted by the government in a
country to provide an entity with protection from competitors in the commercial
market for a defined period of time, including but not limited to patent-based
exclusivities (and any patent term extensions, supplementary protection
certificates or patent term adjustments thereof, and the like), and market-based
“data” exclusivities (e.g., orphan drugs, new chemical entities, biologics, new
formulations or combinations, and pediatric, and the like).  For the avoidance
of doubt, Exclusivity shall not mean any protection gained solely from either
trade secrets or trademarks.  (8) Exploit or Exploitation means make, have made,
use, sell, offer to sell, import, export, or otherwise commercialize, dispose
of, practice, copy, distribute, create derivative works of, publicly perform or
publicly display.  (9) First Commercial Sale means the first bona fide arm’s
length Sale of a Commercial Product or Commercial Service to a Third Party by or
on behalf of RECIPIENT or its licensees for monetary value, for use or
consumption by the end user of such Commercial Product or Commercial
Service.  For clarity, Sales of a Commercial Product or Commercial Service for
registration samples, clinical trial purposes or compassionate use sales, named
patient use, test marketing, sampling and promotional uses, inter- company
transfers to affiliates of RECIPIENT or its licensees, shall not constitute a
First Commercial Sale.  (10) Grant Award Proceeds means the sum of all monies
paid by INSTITUTE to RECIPIENT under the Contract.  For clarity, Grant Award
Proceeds will not be diminished by the amount of any funds repaid to INSTITUTE
by RECIPIENT under Section 4.07 of the Contract.  (11) Institute-Funded IPR
means any and all Intellectual Property Rights in and to Institute-Funded
Technology pertaining to RECIPIENT Proprietary Technologies.  In no event shall
Institute-Funded IPR include [***].  Institute-Funded IPR also shall not include
RECIPIENT Background IPR and/or technology in existence and (a) owned/controlled
by the RECIPIENT prior to the receipt of funds from the INSTITUTE under this
Agreement; (b) arising from activities conducted independently of a CPRIT funded
Project, including CPRIT Project No.  CC12010; or (c) acquired independently of
the Project.  (12) Institute-Funded Invention means an Invention conceived by or
on behalf of RECIPIENT, including by Recipient Personnel, Contractor(s) and/or
Collaborator(s) in the performance of Institute-Funded Activity.  (13)
Institute-Funded

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

Technology means any and all of the following resulting or arising, in whole or
in part, from Institute-Funded Activity during the Contract term: (a)
proprietary and confidential information, including but not limited to data,
trade secrets, materials and know-how; (b) databases, compilations and
collections of data; (c) tools, methods and processes; and (d) works of
authorship, excluding all scholarly works, but including, without limitation,
computer programs, source code and executable code, whether embodied in
software, firmware or otherwise, documentation, files, records, data and mask
works; and all instantiations of the foregoing in any form and embodied in any
form, including but not limited to therapeutics, drugs, drug delivery systems,
drug formulations, devices, diagnostics, biomarkers, reagents, methodologies and
research tools.  Institute-Funded Technology includes Institute-Funded
Inventions.  Institute-Funded Technology shall not include subject matter that
was conceived of, in existence, or owned/controlled by RECIPIENT prior to
receipt of funds from the INSTITUTE under the Contract, [***], or any other
subject matter arising from activities conducted independently of the Project or
acquired independently of the Project, such as but not limited to: (a)
proprietary and confidential information, including but not limited to data,
trade secrets, materials and know-how; (b) databases, compilations and
collections of data; (c) tools, methods and processes; and (d) works of
authorship, excluding all scholarly works, but including, without limitation,
computer programs, source code and executable code, whether embodied in
software, firmware or otherwise, documentation, files, records, data and mask
works; and all instantiations of the foregoing in any form and embodied in any
form, including but not limited to therapeutics, drugs, drug delivery systems,
drug formulations, devices, diagnostics, biomarkers, reagents, methodologies and
research tools.  (14) Intellectual Property Rights or IPR means any and all of
the following and all rights in, arising out of, or associated therewith: (a)
all United States and foreign patents and utility models and applications
therefor, and all reissues, re-examinations, divisionals, renewals,
substitutions, extensions, provisionals, continuations and continuations-in part
thereof, and equivalent or similar rights anywhere in the world in Inventions
and other discoveries; (b) all trade secrets and other rights in data, methods,
results, discoveries, technology, know-how, compositions, materials and
information; (c) all copyrights, copyright registrations and applications
therefor, and all other rights corresponding thereto throughout the world; (d)
all mask works, mask work registrations and applications therefor, and any
equivalent or similar rights in semiconductor masks, layouts, architectures or
topology; and (e) any similar, corresponding or equivalent rights to any of the
foregoing anywhere in the world.  (15) Invention means any idea, composition of
matter, method, device, process or discovery that is conceived and/or reduced to
practice, whether patentable or not.  (16) License Agreement means an agreement
by which an owner of a Project Result grants any right to Exploit such Project
Result to a Third Party in exchange for consideration.  (17) Licensing
Activities means the efforts of RECIPIENT or its Collaborator to negotiate,
execute or enforce a License Agreement.  (18) Major Market Country means one or
more of the following: [***].  (19) Necessary Additional IPR means any
Intellectual Property Rights (a) solely owned by RECIPIENT, and (b) identified
by the Institute and agreed to in writing by RECIPIENT, [***], that are not
Project Results but are necessary to Exploit the Project Results for the
specific purposes set forth in the applicable Section of this Attachment
D.  [***].  (20) Project Results means any and all Institute-Funded Technology
and Institute-Funded IPR.  (21) Revenue means the gross consideration, whether
cash (for example, but not by way of limitation, any milestone fees, license
fees, sublicense fees, or assignment fees) or non-cash (for example, but not by
way of limitation, securities, direct equity interest, indirect equity interest,
trade or barter considerations, and the like), received from Sales to a Third
Party by or on behalf of the RECIPIENT and its licensees (including RECIPIENT’s
affiliates and sublicensees of RECIPIENT’s licensee), net of: (a) trade or
quantity discounts or rebates, credits, allowances or refunds given for rejected
or returned Commercial Products or Commercial Services, (b) any sales,
value-added or other tax or governmental charge levied on the sale,
transportation or delivery of a Commercial Product or Commercial Service (but
excluding any income tax owed by the RECIPIENT), and (c) any separately stated
charges for freight, postage, shipping and insurance.  The foregoing
notwithstanding, any consideration: (i) received and used by RECIPIENT or its
licensees for the purpose of research or development of Commercial Products and
Commercial Services, or (ii) received from Sales made solely in the performance
of clinical trials designed to obtain regulatory approval for a Commercial
Product or Commercial Service, or (iii) received by RECIPIENT or its licensees
from Sales made for compassionate use where no profit was obtained by RECIPIENT
or its licensees shall not be included in this term.  (22) RECIPIENT Background
IPR means all RECIPIENT IPR conceived of, in existence, or owned, licensed or
otherwise controlled by RECIPIENT prior to receipt of funds from

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Grant ID:  DP160071PI/PD/CR:  Jason Kim

Attachment F – CPRIT Contact Change Notification

 

[gaqppqbzz2px000004.jpg]

the INSTITUTE under the Contract.  For the sake of clarity, “RECIPIENT
Background IPR” does not include any CPRIT Project No.  CC121020
Institute-Funded IPR.  (23) RECIPIENT Proprietary Technology means RECIPIENT’s
proprietary information, technologies, materials, molecules, compositions and
know-how relating to its platform technology and Shiga IA-based engineered toxin
bodies (ETBs), including its proprietary ETB directed to the CD38 molecular
target, “[***]” as described in Exhibit A to the Contract, and wherein
[***].  (24) Revenue Term means the period commencing on the date of the First
Commercial Sale of a Commercial Product or Commercial Service and ending, on a
country-by-country basis, when there is not, or there no longer exists, any
Exclusivity for the Commercial Product or Commercial Service in such
country.  If there is no Exclusivity for a Commercial Product or Commercial
Service in any Major Market Country, the Revenue Term shall mean the period
commencing on the date of the First Commercial Sale of such Commercial Product
or Commercial Service and [***].  (25) Sale or Sales means any sale, license,
lease, transfer, conveyance or other Exploitation or disposition of a Commercial
Product or Commercial Service for which consideration from a first Third Party
is received.  For clarity, transfer or assignment of a Commercial Product or
Commercial Service in connection with a merger, consolidation, transfer or sale
of all, or substantially all, of RECIPIENT’s business or assets, or change of
control or similar transaction involving the RECIPIENT will not constitute a
Sale.  (26) Third Party means a party other than (a) the RECIPIENT, (b) any
affiliate or licensee of the RECIPIENT, either directly or through any
sublicenses, or (c) an entity that enjoys any special course of dealing with any
of (a) or (b) above.  Other terms may be defined elsewhere in this Attachment or
in the Contract.

Description: Amendments to add two definitions to the Base Contract, to reflect
a potential timeline change in Aim 1 in Attachment A, and to make several
changes to Attachment D.

RECIPIENT

INSTITUTE

Molecular Templates, Inc.

Cancer Prevention & Research Institute of Texas

ASO Name: Kim, Jason

CEO Name: Roberts, Wayne

Submitted Date: 18 Sep 2018

Approved Date: 18 Sep 2018

 



82565892v.1

 

 



44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.